 CENTRI. IN(GINEE:RING, INCCentre Engineering, Inc. ad Cindy L. Hutton andInternational Union of Electrical, Radio andMachine Workers, AFL-CIO-CIC. Cases h-CA- 11798, 6-CA 1 926, and 6-RC-8307Novernmber 20., 1980DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING ANI) MEsMIBIERSJE.NKINS ANt) I Nt.l1 OOn January 9, 1980, Administrative Law JudgeJoel Harmatz issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, the General Counseland the Union filed cross-exceptions and support-ing briefs, the Union filed a brief in partial supportof the Administrative aw Judge's Decision, andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Hoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings,' and conclusions of the Adminis-trative Law Judge only to the extent consistentherewith, and to adopt his recommended Order asmodified herein.I. Respondent operates facilities at two Pennsyl-vania locations, State College and Osceola Mills,where it employs a total of approximately 400 em-ployees. In April 1977, an election was held amongemployees in the two plants to determine if theywanted to be represented for collective-bargainingpurposes by the Union. The Union did not receivea majority of the votes cast in that election, andsubsequently filed unfair labor practice charges andobjections to the election. These objections werewithdrawn by the Union, which filed a new peti-tion on September 18, 1978. and began a new orga-nizational drive to represent Respondent's employ-1 Respondent. ie (GCerlrall (Conilslc. andil the tUnion haies exceptcl tocertain credibhilit fltdings rlade h the AdmJinlistlraiie I ls Judg It ,the Board's estabhlished polic no(t to oserrule an iadnlinliltrarlle l. I ajudge's resolulion, with respect to credlhility unless the clear prepoinder-ance of all (of the relesant evidence co nvinces us thal the resolutlollh iareincorrect .Siandard Dry Wtil Produit Inc.. 41 NI RH 44 (1050), etlfd188 F2d 362 (d Cir 1'511 ,e hace carefull' exanmined the record Iandfind no basis fr resersirg ltis findingsIThe Unionl also contends that the Admniistrattrse I Jdgiz sv ahiased againlst (ieltral (Counsel inton krilnesre concrle illg heir teiinlo-ny on the colltelt If spcet lies nlladle hx Respondelll's prlesidetlt We itlCcarefully reviewed the recorld and the I)ectislion il hghit f the lUnion,coinlentilons, ad conclude thete are ithtlhul nril In thl rtgard t. r nourtthat the Adnlinlstra;ll e l.ass Judge ollld lite C(ontent f the sp't'lhc ilsadmittcl hby RptIdell l. correspod lle it Irge Irlc lrl \itl he t t -llrrl,11y of Lfe s ll)sst'253 NLRB No. 28ees.2An election was held on November 17, 1978,and the Union again failed to receive a majority ofthe votes cast. It subsequently filed unfair laborpractice charges and objections to the election,which are the subject of the instant case.2. The Administrative Law Judge found, and weagree, that in this proceeding Respondent violatedSection 8(a)(l) of the Act by threatening plant clo-sure, coercively interrogating employees regardingtheir union activities, threatening employees withmore rigid discipline and discharge if the Unionwere selected, threatening employees with loss ofwork and detrimental working conditions if theydesignated the Union as their bargaining repre-sentative, promising benefits, threatening to reducebenefits, and threatening to prosecute employeesfor engaging in protected activity. '3. The Administrative Law Judge also found,however, that Respondent did not coercively inter-rogate several prounion employees, did not unlaw-fully attribute to the Union the failure of Respond-ent to grant wage increases, and did not, by meansof Respondent's literature and speeches, threatenloss of jobs if the Union prevailed in the election.We find merit in the General Counsel's and theUnion's cross-exceptions to these findings. Re-spondent also excepts to the Administrative LawJudgc's finding that it did unlawfully predict strikesand the futility of bargaining as a consequence ofunionization. We agree with the AdministrativeLau, Judge's findings on these latter points but doso for the additional reasons set forth herein.(a) 7/he interrogation oJ' Uniont adherents: At theend of a shift in early September 1978,4ForemanDixie Witt asked employee Elizabeth Weller whyWeller was for the Union now when she was notin favor of the Union during the prior organiza-tional campaign. Witt also spoke to Weller aboutcomplaints against an employee who worked inWeller's area. Weller stated that she was concerned-I Ahough Ithe objections A ere it hdralls. a hearing ; as hell ciln-cerninig Ih uf.lir labohr practices The Board suhsequinly Iaffirmed alla.dnlitlilia.i law jdge's deternililloatn that Respondenl iolated SecSi)(l Ilif tlie Actl h threalerlli tg renove henefits If employres seelectedthe UInilo C(,nir trnogltering nc. 246 N.RB 3t2 (179);' We also agree s ith he Admnlstratise laAu Judge that Responidendid Ilt siolalc Sec l8(a(3) ad (I) if the Act hby uspcnding emploieeIttilll IIl setI tclci llg, we do rlto rel? )n lhe Adnilliistraise Iai,Il1ges disie, 1sitn if Poera .Svlt (tcorpeprtt n. 21h N R IQ2 (1qgW' furilier agree thl t Respondentl did not s'tolalc Sec (al(lt) of the A h5prlmulgatilng ;I rule restricting etmplohee from alkillg i a c temtler)ilnrlg hreak In agreeing s:ill the tkdministraile l.ils Judge il 1hispilli t kc di'ati ss ls reliantce on tile fiilnig thll erlipliees ',ec u ..tiInlped n (rIercilstig their rights glilaralileed y Scc 7 if the Act(hil.irrilll I iiturnling afl Me tlbehr Jenkiirs t1ottld, ot tle lierits. filid thesispell itrl or Iituttoll ntila u ril. hecit e the? regard lite rlo-dtirlbhullOllrtl .hich she slIolaled ils ilas fIi See ltheir dlssetl in /iI; v. Int rrnuaitltn-ai. nr .21 1 N Rl 744 (119741. hich hoerser,. r purpos of this )e.sisi,,i. he\ t,ll lrlg ciil n p tlecll Illlll ut erruled' All datb-u m Ii> uniless otheri is Idilc.ated41 I)EC ISI)NS ()F NATIONAL I.ABOR RELATIO()NS B()Ak)about disparate treatment of employees as well aswages and conditions. Witt replied that problemswith employees could not be resolved if the super-visors were not informed of them. Also, in earlyOctober, Supervisor Edward Elders asked employ-ee Carol Schaeffer why she needed to wear aunion pin. Schaeffer, a member of the union orga-nizing committee who had worn a union button atwork prior to this incident, replied that they shouldtalk during breaktime, not during worktime. How-ever, Elders insisted that they could discuss thematter then, and asked Schaeffer what companyproblems necessitated a union. Schaeffer thenstated some reasons as to why the Union would bebeneficial and why she wore a union button. Fi-nally, during the course of a conversation in earlyOctober, Supervisor Gary Boone asked employeeClair Ziegler, "What the hell do you want to bringin the Union for?" Boone also asked aboutZiegler's union button, and stated, "Why don't youtake the damn button off ...[it] ruins your uni-form." In another conversation with Ziegler in lateOctober, Boone asked if the Union was going towin the election. Ziegler said "maybe."6The Administrative Law Judge concluded thatRespondent's questioning and comments to Weller,Schaeffer, and Ziegler, through supervisors, didnot constitute coercive interrogations in violationof Section 8(a)(1). In support of his conclusions,the Administrative Law Judge relied on, inter alia,his findings that these inquiries were addressedsolely to individuals who had previously demon-strated their union position, and were not made inthe presence of other employees. The Administra-tive Law Judge also relied on the finding that theseincidents were bereft of harassment or intimidation.We disagree.The Board has recently declared that the "prob-ing into employees' union sentiments ...evenwhen addressed to employees who have openly de-clared their union adherence, reasonably tend[s] tocoerce employees in the exercise of their Section 7rights."7Further, the fact that neither threats norintimidation was involved does not justify an em-ployer's intrusion into an employee's views towarda union or unionization generally. In each of the in-stances involved here, supervisors inquired into the' 'I h Admiiilstraiise Laws Judge also found that during the curse ofthis clversatioln Flders threalenled more rigid disciplilne ad discharge ofunIproduclivC workers. in iolalion of Seca S(a)(1) of the Act We agreewith these findings" Ihere were further aspects to hese colnversalltions which are not relc-vant hereI PPG Industrit Inc., Ie.rington Plant. Iihber (iluas Diviion. 251 N RB1146 (1Iq19) Accord: Puaeco. a Divoion if' ruehauj Co'rporatin 237NIRB 399 ( 1978) 111 4Iutomottive 'Iectrrical ProductI Divtin. 231 NL RB878 (1977. Ited Jonet Manuccturing (ronpuny. 239 NRBl ht2 (1978);.4luaetndau ( Hnire & Cuable Div.., 241 NIRBI 1091 ('179)nature of an employee's reason for supporting theUnion, and such actions reasonably tend to inter-fere with the free exercise of an employee's Section7 rights. Moreover, when viewed collectively, it isclear, contrary to the Administrative Law Judge,that these interrogations were not isolated or deminirnis. Accordingly, we conclude that Respond-ent violated Section 8(a)(l) when its supervisors in-terrogated employees as mentioned above.8(b) Attributing to the Union the failure of Respond-ctnt to grant wage increases: In late October, Fore-man Michael Crozier engaged in a conversationwith employee Carol Rogers. When Rogers askedCrozier why Respondent did not provide betterbenefits, Crozier stated that, although Respondenthad planned a raise for employees, Respondentcould not give it "because their [sic] hands weretied." The Administrative Law Judge reasonedthat, because Respondent's supervisor responded toan employee inquiry in a moderate tone and with-out "gratuitous effort" to place blame on the Unionfor the denial of increased wages, Respondent didnot violate Section 8(a)( ). The AdministrativeLaw Judge further concluded that, because of theprior proceedings involving Respondent and theUnion, Respondent's ability to confer new benefitswas constrained under Board law. However, ac-cording to the Administrative Law Judge, this didnot prevent Respondent from answering in an "ac-curate and temperate" manner to employee ques-tions on benefits.We are unable to agree with the AdministrativeLaw Judge that Crozier's remark did not place astigma on the Union for Respondent's refusal togrant wage increases. Respondent's theme of plac-ing blame on the Union for keeping Respondent's"hands tied" was first played immediately after theUnion withdrew its objections to the April 29,1977, election, so that a new petition could be filed.On August 23, Respondent distributed to employ-ees a "notice," signed by Company PresidentMcCrea, which stated, inter alia:The IUE attempted to frustrate the majority ofthe employees by filing objections to the elec-[ Ihe Adniistratise al.aw Judge also dlsnliiscd the (a)(ll 1) allegationrsolilig Supersisor loolrie hcause It ,a as nlot alleged in the complaintliss;eer, the pleadings how that the cimp aint wsas amended prior tohearing to allege pecifical .inter uala, to it lstances of interrogation hiItioonle ilcludinlg he one found herein Moreoser, esen if such all;Imelindrmctl had not heen mlade. e would stillfind a vlolatiion of Sec80a)(1) hecause the issue as prscented and the facts ere full) litigatedli the hearing, and, conlltrary to the Admlnistratl\ve l.as Judge. sufficient-lN related to he subject matter of he complaint See, e.g. I C Ihunm-on.. In., 23() N.RB 80()8 1977) Mniher Pnelo would find that Re-spondentls iterrogatiol of Weller. Schlacffer and Ziegler violalted Sec(a)( 11) of the Act In his ie., this rilerrogation. hell cotnsidered in hetotal colltexl if Resporndellt', ullaswuI actionlls during the CaTllIpalgl. ul11-]ifIIIIll restrained ard coterce R podent's niploece420 CINIRFE NGINI{RING, INCtion, these objections, as we said then werebased on phony charges .... They werefiled in order to tie the Company's hands andkeep the lUnion in the picture. Apparently theIUE does not believe in the majority rule, andwanted to interfere with your right to workwithout Union interference.Further, it is well settled that, in deciding wheth-er to grant benefits while a representation electionis pending, an emplover should act as if no unionwere in the picture. Thus, if an employer witih-holds wage increases or accrued benefits because ofunion activities, and so advises employees, it , io-lates the Act."'lowever, w here employees aretold expected benefits are to be deferred pendingthe outcome of an election in order to avoid theappearance of election interference, the Board willnot find a violation of the Act. Applying these principles to the instant case, wefind that Crozier unlawfully attributed to theUnion Respondent's failure to grant the apparentlyplanned wage increase. As noted by the Adminis-trative Law Judge, Respondent could have lawful-ly refused to implement a wage increase "to avoidthe appearance of interference." Here, however,Crozier introduced the topic of the planned raisebut then stated Respondent could not implementthe plan "because their hands were tied." Thesestatements were not made in the context of Re-spondent explaining that benefits were being with-held to avoid influencing the outcome of the elec-tion. To the contrary, the statement naturally im-pressed upon the employee that a raise would havebeen received but for the union campaign. And it isclear that Crozier impliedly referred to the Unionby his "hands tied" statement, because Respondenthad previously blamed the Union for "tying itshands," and there were no other actions other thanthe union organizational campaign which couldhave had such an impact. Further, Crozier madeno assurances that the raise would be given afterthe election campaign ended, or that it would bemade retroactive. In these circumstances, we findthat Respondent unlawfully attributed to the Unionits failure to grant a wage increase, in violation ofSection 8(a)(1) of the Act. 129 Esex International. Inc. 21(b NLRB 75575, 571975)"' Libertyl .Nurvn, fHomis. In d a I.lbhrrv Ilouc, .ursing Hornm, 2 hNLRB 456 (1978)t Chauiehldl-nd.rson Co., Inc. dhiu Iruss-ppan ('ompaLy, 23 NI.RH50 (1978)12 Sourdough Sales, Inc.. da Kur Rate Kid and Shop Kik, 246NLRB 106 (1979): Arrow Molded Plastics. Inc., 243 NLRB 1211 (19791 cfBaker Manufacturing Co., Inc., 218 N.RB 1295 (1975); Hdro ConduitCorporation, 24( NRB 48 (1979) arco Incorporated. 16h9 NLRB 1153(1968), relied on by the Administrative .au Judge. Is noil t the contraryIn that case, an employer granted wage increases to employees not i-volved in the election and placed the blame on the Board for not givingincreases to employees involved in the election The Hoard concluded the(c) Rpondelnt s campaulin propcganda-ilpliedrhrerats oJ / o johbs srrikes, /fitlil ofl unionization:The Geineral Counsel and the Union have exceptedto the failure of the Administrative Law Judge tofind that certain of Respondent's campaign propa-ganlda threatened emlployees with loss of jobs, andcon\9veyed the impression that their efforts to orga-nize Respondent would be futile. The GeneralCounsel and the Union agree with the Administra-live Law Judge's finding that Respondent did un-lawfully suggest that a strike would be the conse-quence of employee organization. Respondent Lc,-cepts to this latter finding.Early in its campaign, Respondent distributed anotice to employees stating that involvement \viththe Union "would be a terrible mistake." The dc-ument, circulated prior to the filing of the repre-sentation petition. also stated:At Erie Technological Products in Erie. Penn-sylvania, the IUE [the tnion] represented over120() employees. During the years of IUE rep-resentation. the conimpany started openingplants in other areas including locations out-side the country. The employees in these areaswere not represented by the IUE. As the com-pany opened these plants the number of em-ployees in Eric kept getting smaller and small-er until the beginning of this year when only afew hundred were left. No one knows for surewhy the company took the action it did/*/' tre I ccbrli loglcal is. trlplsccs [licl -.cr 'IX) plie ,IiNo als., S't, -t lhc, arc rll rcprc rClTcd h5.i unilsltThis leaflet also explained that:This year, the IUE called a strike at the com-pany [Erie Technological]. The price of thestrike was high for the workers. When it wasover only 30 to 45 union members returned towork, the rest had been permanently laid off.A total of over 1100 workers have lost jobs atErie. Does this sound like a record to beproud of' What did the IUE do for thesemembers'?Membership in the International IUE Unionhas gone down over the past year because ofthe large number of electrical companies thathave been forced to close. One reason for clos-ing could have been that they could not com-pete price wise with the foreign competition,empluyer's statement sas not coercir, e. since it did not seek t) shift to thepetitioner the burden or onus for the failure io grant benefits Here, Cro-zier implicated the Union421 I)tCISI()NS ()F NA I ()NAI I.A()R R I.AlII()NS (),\RI)because they were burdened with union coln-tracts and lost their flexibility.The IUE is just like any other business onceone operation fails (like the one in Erie) theylook for a place to open another one (StateCollege) so that they can continue to sell theirproducts (unionism) and charge members a fecfor it.Our customers also know that when theyplace an order with us they don't have toworry about union called strikes interferingwith delivery dates. But each year it gets moreand more difficult as more companies areopening plants in ftoreign countries and foreigncorporations are competing for our market.Our future growth is dependent upon 1(X) per-cent effort by all of us.Respondent mentioned both the possibility of jobloss, referring to the closings of plants where theUnion organized, the chance of strikes, evidencebeing at nearby plants with which the Union wvasinvolved, 'and the consequence of strikes, namelyloss of jobs.Respondent returned to these themes, and thereferences to the occurrences at Erie Technologi-cal, throughout the campaign. Thus, on October 2,Respondent told employees that a union "cannotfurnish you with work or pay you a salary. (Justlook what happened to Erie Technological em-ployees in Erie, Pa.)" A month later, on November9, Respondent again referred to the Erie Techno-logical strike and the loss of jobs. It told the em-ployees:The contract was settled in April of this year.Since April, three of every four IUE employeeshave lost their jobs because the work theywere doing no longer exists in Erie, Pennsyl-vania.It's worse than that, because it's not over with.It is estimated that the IUE will represent lessthan 40 employees at Erie Tech in Eric bynext March. This will mean 9 of every 10 IUEemployees will have lost their jobs.Respondent also informed its employees that it op-posed the Union because its management had"worked for a company [Erie Tech] which wasdominated by the Union and have seen first handthe negative results of this Union's domination."Further, on the day before the election, Respond-ent distributed a handbill which stated, inter alia:T ' Ihe EIric Icchnllhglca l plant was localed in Lric. P'crl,,lvnlilta. upproximalely 17t riles Ifront Rcsplndenl' planIs i Shatc (llcge iand O(-ccola NMilksSometimes, union demands, if fulfilled, resultin a company being non-compettitive. In manyIUE plants, this resulted in cost-cutting andyour jobs. ()ften, companies say "no" to un-reasonable demands. Where this is happening,a large number of IU' plants have gone onstrike, hurting both the employees and thecompany. We would not like to see our oper-ations disrupted. You can avoid this possibilityby voting "No."Respondent also discussed the possibility of jobloss through captive audience speeches by its presi-det, McCrea. McCrea told the employees thatErie Technological once had employed 1,20() em-ployees but, subsequent to union organization, enm-ployed only 4() employees. e mentioned that ErieTechnological had several hundred jobs in Mexico.McCrea also referred to the fact that Erie Techno-logical was auctioneering its equipment, some of%which Respondent was purchasing.Considcring this evidence, the AdministrativeLaw Judge determined that Respondent unlawfullyemphasized the inevitability of strikes by virtue ofRespondent's hard-line bargaining. However, theAdministrative aw Judge concluded that, al-though "not free from doubt," Respondent did notunlawfully threaten employees with threat of jobloss through plaint closure or reduction of work.He reasoned that "[r]ealities demonstrate that toenlihten and frighten is the central objective [ofpropaganda] and to repress, through unfair laborpractice findings, comment so designed is to con-done outright rejection of Section 8(c) withoutregard for fundamental statutory and constitutionalprinciples." Although we agree with the Adminis-trative Law Judge's conclusions that Respondent'scampaign propaganda improperly linked the threatof the inevitability of a strike as a consequence ofunionization, we disagree with his findings thatsuch propaganda did not constitute a threat of jobloss.It is axiomatic that an employer who threatensemployees with job loss if they select a union as abargaining representative violates Section 8(a) (1)of the Act. 4Contrary to the Administrative LawJudge, we believe that the effect of the repeatedreference to the consequence of unionization at an-other conipany, located in the same community asRespondent, was to create an atmosphere of fearand futility. 5 In referring to the closing, at ErieTechnological, Respondent consistently linked thepresence of the Union, as bargaining representative,i Vulr (,apuitr (t p;Pa .a l)tison / l R It lorv & ( o., lc,1h2 N R 14tM. 140)4 l It t 1 >7)I W I Arucg, ( ,. 224 N RI 16tt (197ht422 ('1NI'RI NGINFI RIN6. INCto the substantial loss of jobs. Further, Respondentstrongly implicated the Union as the culprit for thejob loss, yet never fully explained the total circunm-stances at rie echnological. T'hus, in referring tothe reduction of employees, Respondent stated thatno one knew "for sure" why Erie Technologicaldid so. Yet Respondent noted that, since a contracthad been reached, three out of four employees atErie Technological had lost their jobs. Moreover.Respondent called to the attention of its employeesthe fact that Respondent's management hadworked at Erie Technological when the Union or-ganized it. and thereby invited an analogy to whatcould occur at Respondent's plant if the employeesunionized. Indeed, according to Respondent, theUnion "dominated" Erie Technological, and the"negative results" of that domination-job loss andmoving to Mexico-were clear. Respondent's cap-tive audience speeches, in the week before the elec-tion, served as reminders to the employees of con-sequences of unionization. Thus, Respondent con-stantly brought its employees to the brink by fear.By its calculated statements, Respondent sought toimply that selection of the Union as bargaining rep-resentative would result in the same end as at ErieTechnological; i.e., by its existence and dominationthe Union would cause Respondent to lose jobs.Accordingly, we find that Respondent's campaignstatements on loss of jobs violated Section 8(a)(l)of the Act.In a similar vein, Respondent's campaign barragelinking the Union with strikes was, as the Adminis-trative Law Judge found, a violation of Section8(a)(l). As the General Counsel points out, Re-spondent through its campaign literature andspeeches introduced the topic of strikes no lessthan 20 times. 'In a variation of the same theme,Respondent wove together the probable futility ofbargaining and the authority of the Union to ordera strike to secure its demands. As the Administra-tive Law Judge noted, Respondent informed itsemployees that the Union could not force Re-spondent to pay more than it wanted, that theUnion could not require Respondent to agree toany proposal and could not insure any increase,that all benefits were negotiable and that employ-ees "could get more, you could stay the same, oryou could get less." These ideas were not isolatedor objective statements. Rather, they were a con-tinuation of Respondent's unlawful tactics adoptedduring a prior election campaign.17There, as theadministrative law judge found and the Boardagreed, Respondent's officials also conveyed to em-ployees the sense that unionization would lead to'A See A4 f. Stuah (oIpn, 218 NI RI 817 (1975)( Entr I nterng, Inc, 24ts NL RIt 32Respoldent's elimination of existing benefits, whichwould leave the Union only one bargaining alterna-tive, a strike, with its resultant consequences. In theinstant case, Respondent reminded employees thatbargaining "could take quite a while," and theUnJion's only recourse to secure its demands mightbe to lead the employees out on strike. These re-peated statements of Respondent's intent to makenegotiations difficult, which would lead to strikes,contrasted with Respondent's "assurances" that itwould do the "best it can for all employees." Inthese circumstances, we agree with the Administra-tive I.aw Judge that Respondent's communicationsexceeded the boundary protected by Section 8(c),and violated Section 8(a)(1) of the Act. '4. The Union filed an objection to the electionon the basis, inter alia, that Respondent's Excelsiorlist1':was defective. The Administrative LawJudge found that Respondent failed to comply withthe Board's Excelsior rule which requires employ-ers to submit an election eligibility list with namesand addresses of all eligible voters. We agree.As more fully set forth in the AdministrativeLaw Judge's Decision, the undisputed facts revealthat Respondent furnished an Excelsior list whichwas not alphabetized on a surname basis, nor ar-ranged according to department assignment orplant location.20Instead, the employees' nameswere grouped together on a first name, first letter,basis; i.e., all employees whose first name startedwith the letter "A" were listed together, in randomorder, and so on through the alphabet. Further, al-though addresses were provided for almost all em-ployees,2' only 25 out of the 424 addresses includ-ed zip codes.The form of this Excelsior list was in sharp con-trast to that provided by Respondent in the firstelection conducted at Respondent's plant, involvingthe same unit and Union as in the instant case. Thatlist, submitted for the 1977 election, was alphabet-ized by surname, segregated by departmentnumber, and included zip codes. So, too, did theeligibility list prepared by Respondent for the No-is See Donn Products, In( & 4rnercan M.etals Corporation. 229 Nt RHIt) 1977); HIerhbert allen. dh/a Smithtown .ursning Home. Smithtiorn,Sithtown Senior Hlome, and .Snithto,n Ldge. 228 NL.RB 23, 27 (1'77).Marathon etulhc Building (Companp. 224 NLRB 121. 124 (1976). CentreEngineermng. Inc.. upra Member T'enllo would not find that these leaf-lets and speeches. slanding lonte. oserstep he bounds of Sec. 8ic) andthercbhs Lolale Sc 8a) I) f the Act However, he joins in this Deci-sion because he finds that, \when considered along with Respondent'soltcr actlns which we hare found iolated the Act. Respondent's aser-lions conlalned therein could nly have hd the effect of unllaw fiull io-ercine rmployees in the exerlt of heir Sec 7 right to seek repre.nlta-tion1 I:*c'lwor i 'ndcrwcar Inc. ] 5 N RH 12 I. 124 ( 1701I I, plant, vere in, ill in Ih elec l on-' No adlresscs were lilsted for 2 emplo ecs421 I)Ft (CSI()N S ()F NATI()NAL I.AB()R RELA'II()NS A()kl)vember 17 election involved here, but which Re-spondent refused to share with the Union.In the above circumstances. we conclude thatRespondent constructed the Excelsior list objectedto by the Union in bad faith, or, at least, with will-ful or gross negligence. As found by the Adminis-trative Law Judge, Respondent possessed the capa-bility to submit an Excelsior list alphabetized bysurname and including zip codes. Respondent haddone so for the previous election, and executed aneligibility list in that manner. It maintained a file ofemployee names in a similar manner. Moreover,the letter from the Regional Director requestingthat Respondent file the Excelsior list stated, interalia, that "[t]o speed preliminary checking and thevoting process itself, the names should be alphabet-ized (overall, or by department)." It is clear thatRespondent's conduct here frustrates the purposesof the Excelsior rule: to maximize employee expo-sure to all arguments concerning union representa-tion, and to eliminate needless challenges. The rulein Excelsior is simple and easy to administer, andwhile the Board has not been slavish in settingaside elections because of some devitions from itsguidelines, it has not favored such deviations, norhas it abdicated its responsibility to monitor com-pliance with the Excelsior standard to maximizecommunication to employees and to insure that itselection processes are not the subject of calculateddisregard, or willful or substantial deviations. Thefacts here substantiate the Administrative LawJudge's finding that Respondent's Excelsior list wasconstructed in bad faith or, at the very least, withwillful and gross negligence, and thereby warrantssetting aside the result of the election.22ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Centre Engineering, Inc., State College and Os-ceola Mills, Pennsylvania, its officers, agents, suc-2 The recent decision in St. Itrun(i Iospital. 249 NLR B 18I (8(), inot to the contrary. In that case, the Board colluded that responldentdid not iolalc Sec. (a)(l) by supplying an Exr(elir list Which containedonly full surnames and first and middle initials, and failing to provide cor-rect addresses after learning "many" addresses contained on the rceiiorlist were incorrect. The Board reasoned that the "hare fact" that the listcontained only full surnames did not prove the list was designed toimpede communication or frustrate Hoard processes. And the addressessupplied were the most recent ones Respondent possessed Here, unlikethe situation i St., rani.s, Respondent's conduct is alleged as objection-able. not as a violation of Sec. 8(a)(I) Further Respondent's actions itthe instait case, especially when mncasured against its conduct in the priorelecltion, dlntolslrate that its Excelsior list was designed to impede com-munication and frustrate Board process Cf T'he Loster Ilouw., 186NI.RB 148 197()) Ixrua Chrorian linivrsirv, 22(0 NLRB 396 ( 1975)cessors, and assigns, shall take the action set forthin the said recommended Order, as so modified:231. Insert the following as paragraphs l(b) and(c):"(b) Informing employees that wage increaseshave been withheld because of the presence of theUnion."(c) Coercing employees by statements implyingthat selection of the Union as bargaining repre-sentative would lead to the loss of jobs."2. Substitute the following for paragraph l(b)and reletter the paragraph as (d):"(d) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act."3. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORI)FRFI) that the election heldon November 17, 1978, in Case 6-RC-8307 be, andit hereby is, set aside, and that Case 6-RC-8307 be,and it hereby is, remanded to the Regional Direc-tor for Region 6 for the purpose of conducting asecond election.[Direction of Second Election and Excelsior foot-note omitted from publication.]:' Since the Administrative l.aw Judge's recommended Order alreadyrequires Responldent to eeose and desist from c icrciely interrogatingetiploycees coilcerilnig their ulil tiactisit, et illd it lllecessarvy to addanrl order to r'trled thle additiionat ocrcise iterrogitilos founid ahiscT'he Adniir alliru isle a1 Judge used the liarross ease-and-deslst laln-guage, "In ant like ior related," ralicr ihan the bread illjulcti e lai -guage, "In any iolher manlnelr" In li(kmnow I-,ords. In( , 242 NI.- R 1157(1979). the Board slated its plicy that a hroad order was warranted inlywhere a respondent is shtswn it) havse lc proclvNity to iolate the Act,i orhas enlgaged in such egregious or idespread misoilliduct as ito demllrn-stralc a genleral disregard fr the empI csee' fundamenital stallutniry rightsWe fild that a broad ijunllcve rder against Respondelt is warranliedhere because of tihe repctitive nature of Rcsptildent's cliductAPPENDIXNoTrlcE To E.NPIOYI.iSPOsrTID BY ORDI)R OF HENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opporut-nity to present evidence and argument, it was de-termined that we violated the National Labor Rela-tions Act, as amended. We have therefore been or-dered to post this notice and to do what its says.The National Labor Relations Act, gives you,as employees, certain rights, including theright:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choosing424 CENIRI 1N(iIN tRIN(;, INC'To act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WI: WiI.I NO' coercively interrogate ouremployees concerning their union activity.Wi Willtl. NOI threaten our employees witha cessation of operations, discharge, stricterdiscipline, or a reduction of benefit levels ifthey designate the Union as their representa-tive.Wl WVIl t. NOT threaten our employees withprosecution in the courts because they haveengaged in activity on behalf of the Union.Wl. WII 1. NOI create the impression amongour employees that we will take positions incollective-bargaining negotiations whichwould result in a reduction of their benefits,aniid lead inevitably to a strike thereby subject-ing them to economic disadvantage.\WV. Will I NO' tell our employees that theywill be given benefits if they reject the Unionas their representative.Wli WltiJ NOt inform employees that vwageincreases have been withheld because of thepresence of the Union.Wl. 7111. NOI coerce employees by state-ments implying that selection of the Union asbargaining representative would lead to jobloss.WE, Wil.l NOI in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them by Sec-tion 7 of the Act.CIENTREI EN(iINEIRING, INC.DECISIONS I Al I'(MENT 01: THE CASIJOEl. A. H.-RMAIZ, Administrative Law Judge: Thisconsolidated proceeding originated with the filing of anelection petition in Case 6-RC-8307 on September 18,1978. Thereafter, pursuant to a Stipulation for Certifica-tion, Upon Consent Election, an election by secret ballotwas conducted on November 17, 1978. The tally of bal-lots shows that of approximately 407 eligible voters, Iballot was void, 163 were cast for, and 216 against, rep-resentation by the Petitioner, with 18 ballots challenged.The challenged ballots were insufficient in number toaffect the results of the election. Thereafter, Petitionerfiled timely objections alleging misconduct on the part ofthe Employer interfering with the results of the election.While said objections were pending, a consolidatedcomplaint issued on March 30, 1979. in Cases 6 CA11798 and 6-CA-11926.' Said complaint, as amended, al-' The original nlair labor practice charge n Case 6 CA-I 11798 asfiled by (Cindy Itulitol ir Nonemhber 16. 1978. and in Ce 6 CA 11926was filed b) the L n il (1I I)ccember 28. 78leges that Respondent independenitly violated Section8()(1) by coercive interrogation, solicitation of griev-ances, and threatening employees with discharge. plantclosure, more rigid discipline, reduced benefits, and law-suits because of their union actiily v The consolidatedcomplaint further alleges that Respondent violated Sec-tion 8(a)(1) by promising employees benefits if they re-frain from designating the Union. by informing emplos-ees that they failed to receive wage and benefit increasesbecause of the Union. by promulgating a rule precludingemployees from leaving company property during cof-feebreaks, and. finally, by campaign propaganda threat-ening that (designation of a representative would befutile. would inevitably lead to strikes, and result in theloss of jobs and earnings. The complaint also alleged thatRespondent violated Section 8(a)(3) and (1) of the Actbh suspending employee Cindy Hutton because of herunion acti ily. In its duly filed answer, Respondentdenied that any unfair labor praotices were committed.O()n March 30, 1979. the Acting Regional Director forRegion h, issued his "Order Directing Hlearing on Objec-tions arid Notice of Hearing." wherein he concluded thatPetitioier's O()biections 2. 3, 4, 5, 6, 7, and 9. raised issuesof fact vwarranting a hearing. Since cocxtensive with mat-ters alleged as unfair labor practices in the consolidatedcomplaint, he ordered that Case 6- RC 8307 hbe consoli-dated with Cases 6-CA 11978 and -CA 1926. By sep-arate order dated March 30, 1979. the Acting RegionalDirector consolidated the cases for purpose of hearing.ruliiig, and decision by an administrative law judgeeBased o the foregoing, a hearing as conducted atState College. Pennsylvania, befoire me, on July 30 and31 and August 1 and 2, 1979. After close of the hearing,briefs were filed on behalf of the General Counsel. theCharginlg Party-Pletitioner, and the Respondent-Employ-er.Upon the entire record in this proceeding.2includingmy opportunilty to personally observe the witnesseswhile testifying and their demeanor, and consideration ofthe post-hearing briefs, I hereby find as follows:FINI)IN(GS OF F\(-rI. IHIt HItSINESS OF TI HE RIiSPONDENT MPI.OYI RRespondent Employer is a Delaware corporation, withfacilities located in State College. ennsylvania, and Os-ceola Mills. Pennsylvania, from which it is engaged inthe manufacture and nonretail sale of electrical compo-nents and resistors. During the 12-month period preced-ing issuance of the complaint herein, a representativeperiod, Respondent delivered goods and materials valuedin excess of 50,000 from said facilities to points outsidethe Commonwealth of Pennsylvania, and received goods2 Aller the close ol the hearing, a handwritlen note prepared by cln-phl)T \ 'cn1 lI)ecker as sulbminted h Rspondent for inclusioti il thercord as Rp xh 22 Respondcnls requesr In this respeet, hasilgbhell rtladc ill .ic-.ilrdl tilt atrl iderllanllilg h;arlre h; all cunsel and Irrli,cd at during the hearing, is grantllre and the rcord i hereh5reopenidfor his hinliti purpo,Pursuaril to request o countscl fr he (eiieral Conlsel cerial inad, cr-tcnclcs ipperlriF i the official rancrlpt are hrebS i nolted and orrecl-425 DtECISI()NS ()F NA'I IONAI. I.ABOR RELATIO)NS ()ARI)and materials valued in excess of $50),(X)( directly frompoints outside he Commonwealth of Pennsylvania.The complaint alleges, the answer admits, and I findthat Respondent Employer is now, and has been at alltimes material herein, an employer engaged ill commercewithin the meaning of Section 2(6) and (7) of the Act.I. IHll I ,x)R OR(iAN.ZAIION INVOIl VI)The complaint alleges, the answer admits, and I findthat International Union of Electrical, Radio and Ma-chine Workers, AFL CIO-CLC, is now, has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.t11. lil Al I til.) UNFAIR I ABUR P'RACI ICISA Background and General Overvie' o the lvutesRespondent employs in excess of 40() employees at itstwo facilities in State College and Osceola Mills, Penn-sylvania. Of those, some 50 are assigned to the latler.which is located some 35 miles distant from State Col-lege. Operations at both locations are conducted on athree-shift, 24-hour basis. here is no history of unionrepresentation fior any of' these employees.This proceeding is concerned with a second attemptby the Union to obtain representaltion rights with respectto employees at said plants. The initial campaign openedin 1977 and, on April 29, 1977. an election was conduct-ed among said employees il Case 6-RC-77h5 with teUnion failing to achieve desiginationi by a maijorty. Ashere, the Union filed unfair labor practice charges andobjections, accusing Respondent of unlawfully irllerfer-ing with that election. Subsequently. the objectiotis toelection were withdrawn; the unfair labor practices pro-ceeding, however, was litigated, with the Board recenitlyfinding a single violation of Section 8(a)(l) in colnectionwith speeches made by Responident's president, GeraldMcCrea, and its vice president, Charles Gecrtsori, andspecifically their remarks implying that existing benefitswould be taken away from employees if they selected acollective-hbargaining representative. ' hal proceedingwas limited to alleged independent 8(a)t I) allegaltions adwas devoid of claim that Respondent engaged in discrini-ination proscribed by Section 8(a)(3). (See 246 NI.RBNo. 121).In August 1978, apparently after withdrawal of the ob-jections in Case 6-RC 7765,4the Union opened a neworganization campaign, leading to the filing of the peti-tion on September 18, 1978, in Case 6-RC-8307. In theensuing election, conducted on November 17. 1978, theUnion was again on the short end of a 163-to-216 vote.The complaint and objections which are the subject ofthis proceeding emerged from that campaign. Throughthem, Respondent is charged with a variety of unfairlabor practices as well as preelection misconduct inter-fering with free choice. A single allegation of 8(a)(3) dis-crimination was included, growing out of a suspension of:] See JD) 553- 71. shich issued on Augusi 3, 1979, foil lowing clisc ofthlle irlnstant hearingI The rcqus to se er Case -RC-7765 fronl the earlier unfair laohlpractice prceeding and to withdraw the objhetions w;ls gratelcd h Ad-rinllisrrativ I.law Judge Sarrica ,n August 14. 147slightly more than 5 hours meted out against employeeCindy Hutton.As in the earlier unfair labor practice case against Re-sponrdent, several allegations herein point to coercivestatements made by Respondent's president, GeraldMcCrea. Additional independent 8(a)(1) allegations restupon separate incidenls, attributing unfair labor practicesto no less than seven members of Respondent's supervi-sory staff. Finally, allegations and objections attack theantiunion propagarnda dissem inated by the Respondentthrough speeches anld ritten literature, as creating anoverall atmosphere of fear and the impressioni that selec-tionr of a urnion wfould be futile and would lead to strikesarnd loss of jobs.'The objections to the election, hile predicated uponunfair labor practice allegations, also urge that the elec-tion be set aside because the Esecclior list' submitted hythe Responident was in an "incomniplete, inaccurate andpurposely confused ." forni. In addition It is cinlamedthat Respondent's interfered s ili the election through(ierald McCrea's alleged surveillance of a union meeting.B. Concluding 'iTndingvI. Cases 6-CA 11793 and 6 CA-11926a. lhe lleieCd di crinirraliorlI'he solitary instance of alleged discrimination relatesto the suspensiol of Cindy lutton lor a prtion of herworkday on November 3. 1978. At times material,Hutto(n was assigned to a area refelrred to ais the "I)e-paling" roori o the ccoilld shitfl t t he ()sceola Millsplant. ter supersisor .ias lon KostyakHluttonr described her uion activity as coinfined to at-tending union meetinigs andil th executioi of an authori-zation card. The record does not disclose whether herinvolvelrcllt ill such latter-s coilrienced before or ;fterthe ictideit ill issue lere. Se was 1not a member of tlheirplarit organizing comrlrmittee at ()sceotla.TIhe reasoti assignled b RcsporTIident for the SuspcnIsiTlof Hlutton v as based onl its allege(d belief that she distrib-uted union i literature in her %work area, wuile oil workingtime.Although the Company had no ritten rule imposinglimitations on employee rights t distribute literature,Hutton conceded that it ,sas common knowledge andthat she was minidful thiat employees were forbiddenfrom engaging in such acti ity during worktime.As to what transpired, counsel for the General Coun-sel attenlpted to reconstruct the scenario through Huttonand fellow employee Donna Gavlik. It is undisputed thatHutton and another employee, Ann Sidorik performtheir primary work in the depanzing room. After thefirst break on November 3 Donna Gavlik, a quality con-trol employee, was also in the depanzing room. Huttontestified that while she was working, Supervisor Kostyakentered. At the time, Ga lilk had a "paper" i her hand.7Exc/luir 'indirear Inc. 156 Nl Rl 121 tl6 (96h )I IniCss (Nhe sc ilicAtCedL, a.ll dles refer to 19'78Itullo Itestlited Ihal shie a\ not silr exaert] what the paper was,but indllicalted ha she assumed tha IIt was prtlilil l i tcratU e I hlch sheCoinrinued426 C'N I' I:N(INl :RIN(t. IN(Hutton testified that Kosty;ak took the paperl f1r(l (io \ likand looked at iullout. asking "'hre hdid thlis Ctl)Cifrom." uttonl claims to have responded "ill here. Atthis point. accordiig to lutlonl Koty-ak said, "Cindyou can leave." utlOn asserts th shle then denied tKostyak that the paper helonged t her aski ng if' hc ,lillhad to go. Kostvak allegedly replied. "Yes, vou can gohome ... Ken itcall will call ou when Oll are to 1o(m111thack to k ork." lutolln cleaIied her mlichill a;llndpunched out at approximnalel 7:15 p.m.Donna Ga lik's ersioni was not entircl conlsiItcillKwith that of Hutton. She indicates that while in thc dc-panzing room. Ann Sidorik relno cd the literature fromher purse and sho, ed her the "Uliion paper" Sidorikand (Ga lik were discussing it htenl Kostyak ente-red. '1the time, Sidorik, not (ia\lik, was holdiing li e tlocil-ment. Contrary to Hutton (avlik testified that Kosltakasked Giavik wkherc she got the paper. As (as lik re-called, sher esponded hy telling Kost ak that she got lihpaper off of the shelf? and then left. Gavlik ould norrecall whether Huitton said aniything durinlg the incidentKostyak testified that he entred the depanzing roomlto locaite (iavlik, who had carlier asked him a questiolconcerning holiday; pai ,As he entered the depanrlinrroom, the three girls \crc standing around re-:ding .1pamphlet. wNhichli \as held b, (avlik Kislyak akcdthem where they got the pallphlet '" After nol initial rcsponse, hce repeated the inqquir, \ hcreupon lhutton said,"I give [sic] it to tIhell the u1lion g IVC 1l the painlphlet." K ostyak telifted Ithlat he took the pamphlt andl.told the girlst hat they \reC not supposC to b doiingwhat they had hci doing.'l andh left the room to callhis h(oss. Kostyak aers thalt lie lhell ittnptcd t get Il in tilhwith Ken e;ll, and x. ls un,,ucessflll so lie called IdKolhc., Rsponidenl's vice presidcntl. rc:whinlg hilll athome. :Beanl .asi also) there. Kostlak reported to olhbethat luttol told hiiu that he had g il the other t ohad sCe l cilrltr (ol 1 sil e ill [c Isilik ,oii t .lciilssIloptio.l poie C'l I.(Tl (i:llk )oll( 1not oiisall Il htlhCer sihw c(cr hadll piosesMl ll of tIllpaper Dulrllg Itle .Ilpllll (i: a lik l 1 ,IW alll w 111 11tl1 I-silil tli -,rkAccordinr g t1 (ialik. All Sidorik tlre nllll ,ilbgnltg tilr leTcltifisointe a5 or the thcr t It i ioled l.lt ie reord Ito 15c ., 1 di5.Jtl1C5 \iteIcr oI nt Il (i.1%lik \Rols hli I hirt i l i t'lrtiit Il;illl'si l1d ,Ill 11 llllhiH,'lrinnent'l1 ait 1tc% prior o tis iT1icJId lt(! .lilk t.ilrns T lake said il,s ht hles i,}l "fldli't A lil it l l t IllShodx mi trouhlc(" tollrail to 1, l, (iClCrall (,IIIlsCI. I flinrd thi KtI ls.k i. e lll ll i1 hlil]N Jo lTlle Jil.It dlslfih ll(ll Ok11 1111 1 l lh t , Io-rk ;tlt'. r;l[llCl t1;lil1i dtiIlmra hrealk p lid or iII zt a rea iln \. hlth mpi sCC iltli dl ithrlhli' 1liralure lilte.r Cirl llltill% prt'cled hby he AlI recdi K lsak', IestlIllonIS thdl al tl point il e had ml kire lSedg-that thc do cunienl 1 I allI ll ri l spol rd Ctltrar5 To Ie l (iellel.i -lll l,el, his testimlon Iin l t regard. r hl ilgih .prtlhi. l rtIltl, i t 1 rtlt'timing. i nol vice. d as maltr il illt odds klh either IlS .3ilriw , il hathe retrieved the document ronm (ial lk Itr lls fLrht teltlllti lhaiHuth )n told hin it, crigiln as \.ith Illt illi2 Kosak testified thal Sidorlk ad (i ik it e c jpain/lig oortlheftire he did Sidorik .a Inolt catled: Kolbe testified thal he receitr a tephO 1 c111 f'r-rn Ko,tak Ialapproximailes 7 15 pm onI trFida. N' eltIhI I K t Ak reported haiCi'Hrid IH ttOtl l Wail pas'lng Out literatlure ir hiiad literaturel I h Th -Isrkarea Klhe eke Kad sk h. li k' *ti,. iarId i Iildltlid thilfli llon adIlTlitI I 1o taklig til nlt.allre itlIl i l. g1n .-I t KOUT l kob k111firrted KqsIaks tetirnolln that he ntritle Kls.k to %-lid ht liqlnand hase her camliic' Kilihe t' N(l1dilgirls a panphll it hich they were reading and that it',as durinig *'.orkinlg hours. Kolhe tld Kostak to seindlittoll hollte, alidl that hc would talk o her tm the nextMonlday.Koslatsk asscrils that h returiled to the deparizingroonl, and told luttoll that he w,,as to pulnch outl[titllil denlltld that Kostyak lcft the lcpill/tilg rool)l andretlurled, in effect. claiminiig that lie sent her hoile otn thespot, shile hav;ing no opportuitN to consult wsith ansuper isorIhc tiflloslig lonrlday, Klbe nrlt \ith Kostlyak andIJutto. Afte lc hearing heir cso,,is o ' s hat had oc-cilrctd. Kolhe advised thart lie x ns a tot iiterested ill de-termiltiinig whlo [sas rigeht olr r)t[i atjd w.ho ,.as tellinghel trulth. Ws lieun IhitOlli xprcsscd omticern that herl sus-pCll'iOlln 11tL 'l Iiest iI1 .ttttlt f eil d o)\crtlllnCKolbe illdicaild tha sc olitl th e \i1I tle osertle andSlt· liltd ro h- pC'nailt]d h olstid tlhc loss of he straiglitlie l ol 5:lida> itig}Ht.lpon cpt lnsidtring lie toltlitlting Clsolons iof the ex-cIaige bhet*ccii Kosta k :llld I ttilutt ot lFrida eclingi tig r It n iuc uinCIed tI hClies c thai\ti hltcecr ulltion aid Kstx ik, ini glod taith, construedher rctltlml k i Hli ri dllisslltil thal shIe ,s t\he solrlce OfthL litelrature Althugh this nliiludleCstandig resulted iIhC IsOs Oif pl atid sLuperlsiil en t' hlItt tll, and neither(laxlik ntr Slorik cre disiplined. I a cnviTiced thatlis ltiliOll tis baed (,, c a geCtrlile betlief tlit l uttohes tl ilistilor f 1 iolatiti f ocolrnlpali\ plic\ said aletoll ol lhe istait record cannillot he ,iessed itaspretCxtial I-'r l le es Iic ldoes tt clearly establishthtt I lu titon s la iltot smplatlizer prior tIo this inci-ticlt, r thlat Rsporldlet held als belief that ste as.}iurthermroe. Rcspotident's belief that she had engageditt tutiprottctl actixits-. even if mistaiken, arose in theColItCXI Of' tilo COltileit oll Hlttoll's part, as eher os' nr testi-Miotn) (iscloes , tcmcrid prloteceted hy Sectio 7 of thet,I (Cf .I. R.BI v. flurnt & S'i,,,. 37) S 21I ] "t)4),'Fhl. General Counsel contends that even on the abovefacts, the discipline imposed involved discriminator en-forcenent f a no-distribution policy in that Respondcnletc(IldOlIled( the lus o worktime b antiunion employeesfior the purposes of distributing literature. In this conilec-tion, eCITployee Margaret Bumbarger. with corroborationtfrom employee Sandra (irenoble, testified that in ate()ctober aitiullltion employee Bonnie Appleton ap-proached anlttunion employee Vicki Harpster after start-hig time. and asked her for a leaflet. Harpster handedAppleton the leaflet, which Harpster took to Ernieiacer a supcr isor, aid thell returned to her swork sta-tion. Bumnharger called her super\,isor, Joe lartley, re-K ' tt> akicd 'l\ delle thail hl kTlt Iitlln "its for t I 1ll-m ,),itla1 Jlt' hiad o't, i ... I l '*.rlfring At illoln hationl prior Io, (tlt irl.ident i1Ih l (lilet-lt ¢ ,.lolsel e liteids hit tlita ln u is dlisiiplnelt solet,tL ' et [rot-l i il, a if [i-ll-lcratIir. ('f 1rLi-: t R1t,( r ,,, A ,/, c; ( , 21' N RB J4!t) 1 l''l t,- lg tiomli 1l1,l 1l1 ai, lit[.%lkcrl 41g;iHIxl }tIltilil ~o h.1 % Lddl ; .g,*I !id falei bt'wt l1l ,1}I 0 l elilged idlq btllitqll 1 Itc.lllt t i o .* .,ikilg Twoe. TIhT floicgolilm I, ,i oditf, "i0 1./,hi I' Jrlll' t cr' , M , 1l/ ] l[L ' I1 t II iv l'll. 11,r% Ipl[-427 [)(DCISIO)NS OF NATIO)NAL. IAB)R RELATIONS 3()ARI)porting the incident. Hartley indicated that he would talkto those involved. Bumbarger observed that Hartley didspeak to Harpster, but denied that she could overhearwhat was said. She testified that neither Appleton norHarpster was sent home that day. Neither Bumbargernor Grenoble actually saw the document that was ex-changed between Harpster and Appleton on that occa-sion, and their conjecture as to its nature is rejected.Citing Poria Sy.stcem Corp., 238 NLRB 192 (1978), theGeneral Counsel contends that an employer who know-ingly permits antiunion employees to distribute literaturemay not lawfully enforce restrictions on work time dis-tributions as against prounion employees. The administra-tive law judge in Portu Syvemn appears to go even fur-ther, for it is there reasoned that where management en-gages in antiunion activity during working time, manage-ment is foreclosed from maintenance or enforcement ofrules restricting prounion activity during working time.Experience with what goes on during union campaigns.suggests that it would he a rarity indeed if an employerfailed to appropriate working time to discuss union issueseither in captive audience speeches, individual confronta-tions between supervisors and employees, or distributionof its own antiunion literature. To hold that prounionemployees are free, with impunity, to utilize workingtime, because management chooses to utilize such timefor its own purposes raises serious questions under thisAct. On the face of the decision in P'orta Syscmsev, onecannot be entirely certain that the Board in that case wascalled upon to review the above-described holding of theadministrative laws judge. Although obliged to followprecedent of the Board, in view of the frequency withwhich the Board upholds the legality of no-distributionand no-solicitation rules on records demonstrating super-visors' utilization of work time to engage in conversa-tions with employees concerning the issue of representa-tion, this latter trend in Board decisions controls absentclear evidence that the Board has addressed itself to theramifications inherent in the result apparently reached inPorta Systems. Viewing the issue as open, I am unwillingto subscribe to any rationale to the effect that a em-ployer must support affirmatively union activity, by al-lowing its working time to be appropriated by prounionemployees to engage in worktime distribution or solicita-tion, simply because it chooses to wage its antiunioncampaign during such periods. I also find that the inci-dent related by Bumbarger and Grenoble to have beentoo isolated to itself form the predicate for a finding ofdisparate discipline in the case of Hutton.Accordingly, as I find that Hutton was not engaged inany activity protected by Section 7 of the Act during theincident in question, and as Respondent acted on thegood-faith belief that she had engaged in the unprotecteddistribution of literature in a work area, on working time,it is concluded that Respondent did not violate the Actin suspending her and thereby causing the forfeiture ofsome 5 hours' pay on November 3. Accordingly, the8(a)(3) and (1) allegation in this regard shall be dismissed.b. Interfrence, restraint, and coercion(I) By Foreman KostyakThe complaint alleges that Respondent violated Sec-tion 8(a)( I ), by a threat, attributed to Kostyak, that theplant would close if the employees selected a union astheir representative. In support of this allegation counselfor the General Counsel called employees Donna Corri-gan. Margaret Kephart, aid Nancy Smeal. A compositeof their testimony is to the effect that, in early Septem-ber, they, together with Kostyak, were discussing pen-sions. Either Smeal or Kephart asked Kostyak if he hada pension. He said no, adding, however, that Kolbe wasgoing to see what he could do for him. Smeal said that"We'll see what we can do about that." To this, Kostyakallegedly, while waiving his hand, responded, "I don'thave to worry about that because ...if the Union getsin, the Company would go pffffttt. Kostyak could notrecall any such conversation, and denied that he madethe statement attributed to him by the three employees. Icredit Smeal, Corrigon, and Kephart, all of ;whom are in-cuimbent employees. I do not believe that they wouldhave manufactured this incident, while failing to place itat a time when it could have affected the validity of theelection. At least as to this incident, Kostyak did not im-press me as having a clear capacity for recollection, andI regard the testimony of the employees as the more reli-able. 'he statement and jesture by Kostyak, though off-handed, and perhaps an argumentative reaction, nonethe-less conveyed that designation of the Union would resultin the plant's demise, and thereby constituted a threatproscribed b Section 8(a)( ) of the Act.(2) By Dixie WittDixie Witt, during the organization campaign, was aforeman in the depanzing department on the first shift atthe State College plant. The complaint alleges that Re-spondent violated Section 8(a)(l) through Witt's coerciveinterrogation of an employee and solicitation of griev-ances under unlawful conditions.Said allegation is based essentially on the testimony ofemployee Elizabeth Weller. According to Weller, aroundthe first of September, at the closing of the shift, she waslea',ing the plant when confronted by Witt, who askedwhy Weller was for the Union this time, when she wasagainst it during the prior campaign. Weller replied thatshe was for the Union because she objected to disparatetreatment of employees, specifying that certain employ-ees could do certain things while others could not.Weller also mentioned her concern for wages and condi-tions. Witt allegedly told Weller that if the employeesdid inot come to her and report their problems, the Com-pany could not fix them because they would not knowabout them.Witt acknowledged that such a conversation tookplace, but denied asking Weller why she was for theUnion this time when she was against it the last time.She admits that she approaciled Weller after learning ofa complaint against an employee in the area in whichWeller worked. She claims that she discussed the objec-tionable employee with Weller, and when Weller indicat-428 CENIRf IN(ilNEERIN(i. INCed that she thought that the prohlein created by that em-ployee had been overlooked. Witt observed that, as a su-pervisor, she could not resolve probhleis she as uin-aware of, adding that such employee complaints coutldnot be reconciled by the girls going into the hathroomand complaining among themselves WVitt asserted thatWeller was to advise Witt of these problems so thatsomething could be done.I believed Weller's testimony that Witt questioned heras to her reasons for supporting the Union during thecurrent campaign, but as for the balance of the conversa-tion, I regarded Witt's account as more complete, entire-ly probable and believable. Based thereon, I find these al-legations of the complaint are unsubstantiated. As for thealleged interrogation, prior to the incident in question,Weller admittedly wore a button conveying her proun-ion bent. Although inquiries as to the reasons for unionsupport would provide a means of discerning employeesympathy, and hence constitute unlawful interrogation,that reasoning does not apply to render coercive suchconduct when the employee addressed has demonstratedher position, the incident is isolated and the entire con-versation lacks any suggestion of harrasment.'> Accord-ingly, I find that Witt's inquiry did not constitute pro-scribed interrogation, and did not violate Section 8(a)(1).Also lacking in merit is the claim that Witt's remarksamounted to an unlawful solicitation of grievances. Theexistence of an organization campaign does not suspendthe continuing interest of productive employees andmanagement in the fair and equal distribution of workand the efficiency of the work force. Wilt's request con-strued in context was narrow, and simply involved anappeal that employees communicate with her, ratherthan carp among themselves, with respect to productionproblems, the solution of which is part of the regularday-to-day function of management and sufficiently dis-tinct from the general run of wages, hours, and condi-tions of employment to be beyond interdict of this Act.Accordingly. I find that Witt in the course of this con-versation, did not solict grievances in violation of Sec-tion 8(a)(l) of the Act.(3) By Robert RehnRehn, at times material, was manager of quality assur-ance at the State College plant. The complaint allegesthat Respondent violated Section 8(a)(1) through his co-ercive interrogation of an employee concerning union ac-tivity. In support, the General Counsel called SusanEminhizer, who apparently worked in quality control.She relates that in early October the quality controlgroup was called to meet with Rehn, together with su-pervisor Gwen Law, in the cafeteria. Rehn told thegroup that he had worked on both sides of the fence.and respected the opinion of the employees. He asked,"What do you think the Union could do for you." Emin-hizer answered better wages, benefits, and working con-ditions.17 At this point, someone asked, "f the Unione See ideral Paper Board. Inc.. 2(6 NI.RH 681 (1973): cf 11 -luto-motive Electricai Producrs Diviion, 231 NI.R 878 (19771)'7 Eminhlzer firs te stified Ihat ,hie anrscred hetnlsu "there ua pause and nobod answered" 'ursuant t a leading question put ftrlh hVthe General Counsel. , he testifled Ihat Rehn made ihis inlqiry .,hiledidl come in. would she have to join." Rehn requestedthat Eminhier answer the question. She did so.Rchn did not specifically deny putting forth such aquestion, although the drift of his testimony is to theeffect that he only inquired of employees concerningtheir uderstaniding of company policy and whether theyhad read and understood informlation published by theCompa liy. e claims that at the meeting in question, thepoint was made that though quality assurance had agood manager and a good superisor, and employees inthat department were fortunate in that respect, eitherEminhizer or Schoen pointed out their unhappiness withthe way they were treated by supervisors and fremen inother departments. He observes further that eitherEminhizer or Schoen or both indicated that it was toobad that they had to get outside representation to protectthem from supervisors, even if it were "the mafia." In re-sponse to employees urging of the need for union repre-sentation, Rehn claims to have indicated that "oily youcan decide ...what the Union can do for you."On balance. I am inclined to believe that Rchn did askthe group as a whole what they thought the Union coulddo for them. Accordingly, it constituted coerci.e action,lacking in legitimate purpose, calculated to elicit infor-mation baring the union sentiments of those attending.Whether intended or not, it is the tendency of the con-duct to impede employees in the exercise of their Section7 rights that is controlling. I find that Respondent there-by violated Section 8(a)(I) of the Act. (4) By Edward EldersDuring the organization campaign. Edward F 'lderswtas a supervisor on the first shift at the State Collegeplant. The complaint charges Respondent with a varietyof unfair labor practices based on conduct attributed toElders, including coercive interrogation, threats of dis-charge, threats of strike action, and threats of more rigiddiscipline. if employees designated the Union as theirrepresentative.In this connection, employee Carol Schaeffer testifiedthat in early October Elders approached her work sta-tion, questioning her as to why Schaeffer felt it necessaryto wear a union pin. Schaeffer declined to discuss thematter during worktime, and indicated she would talk tohim at breaktime. Elders replied "Oh, come on. you cantalk to me," going to ask what Schaeffer thought waswrong with the Company that they needed a union. Sheexpressed that the Company needed a lot of changes,lookig dircll tili i.mlhizer and Jerrs Schoen. hoth of i.hum ereuearing l uniln buttons t rteltl her lestlmn. in 11 respctit I centel dcoiinfused it no trlilradictors and nli reference to this fact wals includedill her prelrial alidla llI -[hc (iera](il itl,]i .rl. ll iii miscori'trucs the tlollilit S OfRehil in thi rpect Acir,.lrig 1o i, anatlsI,, Rehil atrmhbuled irrat m.lalr.l i('oli'llng sti enicnts to }Enil i e throughi his assertlitl that l shelirlt applauded the alture of her suIpervLslio and heni expresed unhappirless ilih sulpLr. isors A I ci.lnsruc the lesinllrl\, conrlserilng her taltusi a qlalil e-lrel cniploectt hii %%orks n other depariltmlents aid ninldea;l \ut l Ili(r 'uiperisors. the mor- iiccurate iOllsructi ln Is Ihlt Reillcharg'1d [inlhllu t.l s\s11h hatlng epressecd disaippolrltlnllCt iI[\I titl Slpers isrs c ltotro llted titside of etr xt1 i1 dptiaiil lSe (,' l Ar/t , l rlll I rL. /,t, 211 NIRIt 9121, 122 (1'141, cnfd SIt1 2 117 1 1I0I I( r 97h) 1)1 (CISIO()NS ()l: NAIIt)N,\I I.AOt)R RA Il.AI()NS t()ARI)safet1 wise. anld the wN ay things were rull. Elders askedfor a specific example. Schaeffer replied generally andlthen asked Elders where she stood anoig the girls iiIterms of production. Elders indicated that she w as il themiddle, adding that "if the Union colni in, thil he'dhave to fire hall of his girls heeause they didn't niLetproduction as it is." Schaeffer related Elders also saidthat "he knew that if' the Union come in that therewouldnl't be mluch abseiiteeisml as there is nosw anl thatthere would he more discipline." Schaeffer also claimsthat vwhen she asked Elders why conditions of work hadnot changed since the last election, Elders replied thatthis was "because their hands were tied up ill court"Schaeffer also claims that Elders argued that, i theevent of a strike, those wiho signed union authorizationcards would be obliged to support it, while those whodid not would have no such obligation.Schaeffer was a member of the union organizing coin-mittee, and, prior to her first conversation with Elders,admits to hlaving worn a union button fr "quite a fewweeks." Her relationship with Elders was "friendly."Here again, as I understand the precedcnt and recogniz-ing the fact that supervisors and employees will inevita-bly discuss the issues during a union campaign, the one-time inquiry as to why an employee supported it uioindoes not violate Section 8(a)(I) when directed i thepresenice of no others. and addressed solely to an indiid-ual, who had previously manifested union support. I shalldismiss the allegation that in the course of conversationRespondent engaged i interrogation proscribed by Sec-tion 8(a)(1) of the Act. 20Also lacking inl merit is the allegation based onSchaeffer's testimony concerning Elders' remark as tothe obligation of employee card signers to supportstrikes. At best. this constitutes argumentation, which,though perhaps entailing misrepresentation, hardly con-stitules a threat. I shall dismiss the 8(a)( I) allegationbased on this reference.Elders denied that he ever told Schaeffcr that theCompany would eliminiate low producers or that theCompany had not changed wages and benefits becauseof the litigation. Concerning absenteeism and productionrates, he admits to stating that, if the Union camie in,there would be negotiations, and that the Companymight seek absentee minimums and production standards.First, I am not persuaded that statements to the effectthat employees be subject to more rigid conditions ofwork in tie event of unionization are any less coercivebecause linked to the outcome of collective bargaining.Quite obviously, such a byproduct of negotiationls vwouldnot be in consequence of union demands, and the clearimplication in Elders' statement is that in negotiations theCompany would press for restrictions beyond those ex-isting in past practice. I find that such statements violat-ed Section 8(a)(l) of the Act. 2t also credit Schaeflfer'U [llders dtlled uestiolnillng Schaeffcr als (to why s it w ir l 1a ulilbuloil Iiowever. hcihel (questuoncd d as to whether he had ever r. rld itothe fac- thiat she wals wearinig irl IlF. pin, he responded "il i1, qllle p)Sl-hble I iaiual doin't r elilhel ' He adllilted Ito rcterring to ili lt]-phloce's pin "s a piec., of dirt ' hit claims that it wuas a "rulnnlrliF lk ]was il lirled 1 hc.e Schaetcr ad her Itestimlon> n tlis tresp cl21 C( Iuludil i' Mtor (orp, 222 N RKB h5 (1'7t7h hrc) thre IIt .itllit llistSetl tle 8(a}(l) legal IIs based in expressions i a , geltl-u iliu'danld find thalt dets' statcemenits ctncerning discharge (ofIItiprodictive wiirkcrs also iIh taed Section 8(a)( I) of the15) By (iary B(lneBIOOec, t Iugh o) lnglcr clmplovd by the Responldentalt t1e time otf tile hicarilig. servcd, during the preelectioitcalipaign, as a supervisol on the second shift at StateCollege. It is alleged that Bo one, on twio occasions, en-gaged in conduct amounlting to coercive interrogation,aid also tilreatened a reduction of benefits all in themonth of ()ctober, during thc critical preelection am-In this conlnectiotl, Clair Ziegler, all incumbent em-ployee at the State College plant and a member of theorganiizng committee, testified that in early October3Boone called hili from his work station to the cafeteria.otneic first asked how Ziegler %was coming along in hisjob, and then elt on to discuss the liUnion, opening with"What the hell do you want to bring in the union forit ill cause trouble ...you knou what happenedat Eric. That's why that Erie laid off their employ-c's and weit to Mexico " After Ziegler expressed hisdisagreement, Boone assertedly stated "why don't youlake that damin button off your shirt ...[it] ...ruinsvyour ulniform." Ziegler replied that he wuas attached to it.Boone allegedly responded, "All the union waits isdues and do not care for anyone else ..they will makea damnn fool of [you] ...as ihey did with Erie,"and that if the Union got in "it would be very bad."Botne also said "If the union gets in we could lose cv-erythinlg and gain notthig "Ziegler testified to a second conversation with Boonein late October. OnI that occasion, Boone approachedZiegler. asking if the Union was going to win. Zieglerindicated "maybe," Boone tlien said that if the ULniongets il it's going to he ten times harder than it is now.and someone is going to be paying.Ziegler was wearing his union button at the time oftiese conlfronltations with Boone. e had been a memnheri the in-plait organizing committee. Ziegler claimedthat Boone was not his supervisor, and that his priorcontacts with Boone were limited to casual exchanges ofamenities.Bootie testified that Ziegler was one of 70 employeeshe called individually into the cafeteria for the purposeof discussing the Union. He claims that during theirmeeting he discussed nion flines and assessments and ex-plained to Ziegler how negotiations worked. He denied,though not necessarily in precise terms used hy Ziegler.that hc asked Ziegler why he brought the Union in ors -utl IiiC rpols o [lpartisli iinl propaganda. i s hich the e-pllcer incllel, illtrriltc(l tle eltplioyees as to the pssihbl resllts of la futl,good-faith cll ctlcss bargalning lr ha cas, is disting uis able, foir, the b-]I lt- ie-,iiiniHi tir br co lit ys thlat ilIClIS look lthe tiffctinsie iiply-i111 s tl t 1(tiltip;Il i tll scek III Ilegoill:itiiI Ns s' ihour regard forira.d e isits l ii g t ascros ittipaci t)11 tn I pllt t s throlir gl Responidi-its Ulllialtilo of til t bhirgaliling proIc s,, ;ia a ileaClls (I1 IeprisalI e Niss it i alle'ga;ltl ptcitatilnlig ,i tI.lders' xplaniatit, th t n tihetilils hadi lol hii b ll graTitted hecaus ihe oinpaln ' "hads *s crc tied i-i-1 th' ri.lsits, set tlorh helit ill the iase o l M ticlhael Crozier , I \,ould[ itt ind t ihi r, rei c tlll"AtLUl el 1i l- allegedt43() (IN Ri I N(,tINI RIN(;. IN(that he asked Ziegler why le i (\0uld loif n1lo .I hCunion button lic also dcnied tlling Zicglcr i ponh-ably lose whait vetl hiie if te ullioll cts ill Mid \ewould 'ind Iup getting 'nothillg." 11e clins I hve c plained negotiations hb slating "Ithat e rrlhing the\ ap-parently hald i1as ntegotiable rlth it ; Is possible that th\could end up itih mnore r tlh( could end up with lessthat everything was negoliahlei l also denied telliingZiegler that if the lnion gets in "it ill he tell inllesworse here than it is no\ "I credit tile testimony of inculnbI nlt emplose ieglr.who impressed ie as hotlst ndl r not prile Io fahricalBoone testified that lie i;llde ro liotes of \t hat hie s;id! itZiegler r the 70() elploes thlit li( hadl seipralt ci1 t\cl-sations with concerninig the lionill Ihough he claini,,that he was instructed h Kolhe m:lld Nt. (irea to coiinLetthese meetings,22 lie dli rot spea-;k froml a prepared textThus, it is only natura tl Boone c ould have extClllpo-rized in these conlvrsaition, particularlv sin c rn plo ceswere afforded input. Considering the thin line hel ccnwhat ay he lawfultl said and that iwhich is cocliil\Cand beyond the protection o Section 8(c) of lth Act.and as oontc wvas i vie\ed s unlltillirrthv, I had T gralCdoubt that he stuck clocl, to the ilarr1 o langulg cin-veyed to him bhr his superiors in this area I eliecdZiegler ver 13oone.While, I do riot regard the rhetorical "inquiries" ad-dressed by loonic to Ziegler as constituting interr,)ga-tion, since obhviously niot intened to ev oke a rcspotse orto suggest that management was interestel in detectingihis union sentiment, a \iolallion ill tis regard wouldnot fall within cogent allegations of the conlplaint. -1h8(a)(I) allegation based otl interrogation shall be dis-missed. I do find. however. that ioorne attributed theplight of employees at Erie Tech to, their union acti\ itl.,and by asking vhy- Respondentl' crmlllo ecs should lctthe Union "make damn fools" of them, iniplicd that Re-spondent's employees would share like ad\ersity if the!designated a union. This statement together with the im-plication that the eIplioyees "could lose everything andget nothing," in combination, constitutes a threat of lossof work and detrimental working conditions beyond theprotective pale of Section 8(c), and violated 8(a)(1 ).;2 lo ne' es cipcrlpilil l the i rlstritintis hic rtcclied lrolni higherinatiagcrtlrit ii sIllwVha t odds its i llh ibsc described hs tlIrs Idilrs,u" l io soughlt Ii cc i (1 it' , il\ctlrlltills icii ;lllt h1ii, ll palirtl. (11 the basis ()such instrl lions. lestliCl that he w ias tol t1nt ioi inllliate d isCMll t VI hmembers of he rgill.aillll orlnlllleCtli lii(ier if he recipe(nt (t inilllarinstructlons. iolaled ther2' See llanovetr lous Idutirilw. 233 NI R tI-14 1177,) 1lhe cnmpilinlincludes a similar aliegaltion based in a ills trsallionl hsccn -itinlc tilelMrs (iloria /iler in which afler I leading quesllon bh cnlrlsel fr theGeneral Clunscl. she relaled that lione said hai if Ihe tIlon i.llnl c In"we culi prohahl l cs-r thilig ithat viece Ilr;eadyl got se·oult be like starlng t the tegiliring t)Dris Ziegler iprcsscd In ahavillg a crilical lack of roll-,i- i a.s , a ll hal. s si id ln iai niering. ad thlghl le ninrdis she impulis to I'ioorle x tc l Iol diilet.i ullilkher hushand. I hadl doubts s i htier rha.hihi I-.r tln leasin. :l id ., Ihallegation based it) Ilt r teslinll Is M illcI hiIat ittlllllillt c .11 i Ill ill( itlo gise Respirle(ti btle fit if 1ti, d,lhl ith respect i 11i iritical -issl'of credihilit. ii,( hetice ,ItilIdic thll IiO siiiiltlia l o1l it gelit ( I -curred froi t1hIls piartil l .t itrrl.l, I(f) 3By Nli, ial (Crozierl)tiuriig the OrganiatiOn ctilpaigl, Crozier \\as ai fore-nail il the sec rod hift ;it the Sttle Cllge plillt. It IsAlIitC ll thtl RespOiind1eill \ltlalcdl Sction X(ia)(l I llroughctiUlCie iilerIitat irl, (i.1 prolie O1f bieltt. aind a threcalot' ItclCtCd (itltits. all f \ i\hih \crlc allttribulted t Cro--/1 .\\ tli respe t(I irttriogialill. cItilplOce \VC'rldI)eckeCr tIsitited t a cl \rltilli wll Croier i11 arl'Scpllleci ()iill pre\ ios occasions, Crozier lad coll-pllill.d ilhout ilic (Jltiit l atn iianier ii lch [)Deckerhad pcrfioled er Sol k ()ni the nslanit ticcitsoll. (Cro-/icI rCprliil lel )c l)ckcr I'or hat ing a ad a Iltillde aindh1ld hlcill tlt hi-1 v uld no longer perforim set up , rorkCIrtier also ijL'ctd the ll ntiot into Ils Ct (l C;batiotteI}it I )'cke'r thI11 ste shoulid e st lraillIfor 11ad abou tflic Itrliol aid rillt prlcLnd thait SIe \sas aganl it t \hesie X; is for it Il the coulrse o(f this ct li lverstiol l)cIckercaimis thiet (Io/i l tld her thal i' She( did riot traLightenLip s li , iild he (i ll tIhe lor, r Cro ier specificall.rdenited lakrig the sta terierlt attrihuted to hin hs Deck rconicernlig the Uiiotl lie testified lthat ile 11e dis-usse1I thlle .til uOl , il pr)-obahl 35 i) 4 out Ot it tl lal of5(), alld lile [1. t "su;ll" talked itli ,'cl'd [)eckeiever 1iglt, e filrthler denlied hal;l iig a cot(.lsi rtionwith her concerning the Union I did rino belies .hinand find that hce did address the remark to lDecker con-cernlig her union affiliation I find tlhat the accusationembodied in his remark was calculated to e\ok ie a re-sponse fro t whichl union sympathies might be discernctland since coldtc(ted ithout legitlimate purpose, I findthat Respilndnt Ihereh\ iolated S t S o ) I) of theActWith respect t tho e alleged promise of benefits. em-ployee Carol Rogers, who had been employed by theRespondenlt for about ) monthl, at the time. testified thattiih earlty )Octoer she asked Crozier hvi ether employeessould be gi en a day off on thie riday after I hanksgiv -ing She ilicauted thatil. if that were nrot tfie case, shewItould tl ake it tiff. Crozier allegedly responded that iewould have to wait. but that if the Union \won, it \asprobably more than likely" that the day off would othe granted. Crozier admitted to being pposed to theUnion ad to expressing such opposition in conversationswili many employees. He denied having any conversa-tion ith Carol Rogers in which a day off was linked toa defeat f the Union.Respondent challenges Rogers' credibility on the basisof testimnion by President McCrea that, for ithe preccding 5 ears, it ,k is the Company's practice to shut dow nfor 5 days over Thanksgiving, including; the day affterI han;ksgi ing. Rgers acknowledged that t e Cortnilltl,poste a notice to this effect, but claims that she ;as"absolutely certain" that this did not occur until theMonidav aftcr the election, which would have placed the* t 11 lt ts1mlli lls t(l vI tii[hel [ tll dl. sharii c ilire. t I;is lirklllki sitIclli i- ti its r t 'ilrliIei Ii lhe pres.iilis Inrladteqluallt rk pcrforlllntii c-iit k1 hlt (it I ltl i Ii lalitii sl111iids il it t .' imhigtis Ihe (eieerl('<Liitlit' d.('s 11l1 T iil th11 l this sh l t1tl1i1tnl impeded etlpl istt ig.orgiliilluli: l rlthls. lll ;is tI ilr ,rlr le it Itstl llls. II ts I1 )ii tl Ii hiisi bL."l 11irr ,l/k Ii, : I t. k) , -r' -i Iel tt )) pcrf[rnr lll (43 I I)t!(ISI()NS ()1F NA'I ()NAI. IAIBO()R RlETA'l()IONS ()ARI)posting on Novernber 20. he notice, which is in ci-dence as Respondent's Exhibit 18, bears tile date of No-vember .Although I am inclined to believe that it wasposted at that time, and that Rogers was in error il lesti-fying that it was posted so close to the hanksgivingholiday, this slip-up related to a matler somewhat collat-eral to her account of the conversation with Crozier, andldoes not impel me to( reject that portion of her testimonywhich I believed. Notwithstanding this slip-up, she wasan honest witness who impressed me as capable of recall-ing salient aspects of lier personal exposure to managc-ment's efforts to persuade employees against organiza-tional activity. I do not believe that she was either mis-taken, confused, exaggerating, or manufacturing the ac-count of her conxersation with Crozier which is an issuehere."' I find that Crozier's intimation to Rogers thatemployment benefits might hinge on the outcome of theelection, constituted a implied promise of benefit calcu-lated to induce her to refrain from supportinlg the Union,and that Respondent thereby violated Section 8(a)( ) ofthe Act.Rogers testified to a second conversation later in Octo-ber, in which she asked Crozier if she could take boxesto mail her Christmas presents. She offered to pay forthem. Crozier indicated the boxes were free, "bi that ifthe Union came in she probably couldn't have them."Crozier admitted that Rogers made the request for boxes.hut claims that the matter ended when he simply ob-tained them for her. Here again, I prefer the testimony ofRogers. Accordingly, by raising the possibility thatfavors would be denied in the event of unionization, Re-spondent, through Crozier, violated Section 8(a)( 1) ofthe Act.Rogers testified to a further coniversation with Crozierin late October in which she asked him why the Compa-ny did not give better benefits. According to Rogers,Crozier explained that the Company had a "raiseplanned out for everybody but they couldn't give itbecause their hands were tied." Crozier, according toRogers, denied knowledge as to the amount of the raise.It does not appear that the Union was mentioned in theconversation. Crozier denied having any such conversa-tion. I credit Rogers. Nonetheless, I do not find that, incontext, this statement violated Section 8(a)(1). Crozier'sresponse to an employee's inquiry concerning the ab-sence of benefits was seemingly temperate in tone anddid not involve a gratuitous effort on the part of Re-spondent to place the onus on the Union for impairedbenefits.Under Board law as it applies to these presents, Re-spondent could not lawfully confer benefits, exceptwhere justified by past practice, over a prolonged25 I alsot reject Respondeit i, alternate conltcr ioli that, if Rgers is helieved. no iolallon would result since the posting prior to the electiontwould neutralize the effects of any miscoinducl t on the part of Croicr Ihave found that other supervisors engaged in conduct which. like tha olCrozier, held ut the implication that Respondent Sould take acti unlfavorable to emrnploees if they were t designate the Union( Althoughthe Thanksgiving posting wsould hae dispelled any notion ,II the par ofemployees that such a benefit was conditioned upon the mtcome of ithielection. said action on the part of the Respiondenl did not effectivly re-lieve employees, including Rogers, of the message that heN wouldi stlandIo) lose depending (c Ithe ulcome of that elecionperiod. Thus, duriiig the initial organization campaign,the petition, which opened the critical preelectlon periodhad been filed some weeks prior to the first election heldon April 29, 1977 The injunction upon Respondent byoperation of the Act against increases under that petitioncontinlued until August 14, 1978, when permissioni wasgranted on the Union's request to withdraw its objec-lions to that election. The Union's action in this regard,coming as it did after the close of hearing on said objec-ions, could fairly be construed as unforeseeable. Its deci-sion to proceed in that fashion Wlas followed b the filingof the instant petitioni on September 18, 1978, actionwhich again froze the Emiployer's opportunity to confernew benefits. Those increases determined, but not an-iouLnced, if not conferred during that period, could notbe granted thereafter wilhout seriously imperiling the in-pending election. Respondent "could lawfully withholdalny action on a wage illcrease diring the union cam-paign based on its desire to ax oid the appearance of in-terclerence and the commission of an Act which vwouldbe considered an unfiir labor practice."2' In fairness,though the Respondent could have acted during thehiatus, its failure to dlevise and grant benefits within anindeterminate and limited time frame did not precludeaccurate and temperate responses to employee inquiriesas to why new benefit levels had not been raised I findthat in all the circumstances, Respondent did not violatethe Act through Crozier's statement in this regard.Uarco, Incorporated, Ih6 NI.RB 1153, 1154 (1968).(7) By Ted KolbeKolbe is Respondent's vice president i charge of man-ufacturing and has responsibility for operations at boththe Osceola Mills and State College facilities. The com-plaint alleges that Respondent violated Section 8(a)(1) ofthe Act by Kolbe's threat to prosecute certain prounionemployees.In this connection it appears that employees MargaretKephart and Nancy Seal in early October drafted aridsigned a document which they distributed to employeesseeking their support for the union cause. To make thepoint, Smeal and Kephart in that document, listed spe-cifically the names of four of Respondent's customers,pointing out that all were union companies. See GeneralCounsel's Exhibit 6.The General Counsel adduced testimony from employ-ees Donna Faye Corrigan and Margaret Kephart in sup-26 See reatr 4tluanti & Pacific leu (oirnpoany. Inr. 192 NLR3 64517971) While it is rue thal, swith respect increases. durinrg the pend-elcy of a petioi anll enplo lr is obligated itl act as lie would hate actedhad no petitin heen filed, it is also true that where the Ircrises werel,r previolusl) anntoulnced. nor pursuant ii e lablished piic and prac-tice. iI is the eniplo)r's hbur-den factually ti disassociate Ilcreased bettefitlevels frinom a attempt to influence he canipaigi. including an cxplanation as toi why the icrease were no, deferred until ater the electionSece, g .Iot' Ially lruck Service., In', 153 NtRB 727, 737 (1965). Afalure I, mecl such a burden ill result i a iolation. ad deferral isalsass he better practice 'ror these reasons, and as estilng benrlfilet el, are the fiocal point fi ir debate in a orlganizatlironal canmpaign, defe'rlis: cexpresions h employers i: response to inquiries h)by employeessthlch ido not aribuic the lack of new henelits specifically t the Unionought lot furnish the predicate for emploi er entrapmetl as automaticallyfound urltir labor practices412 CNRI I N(GINtIRING, INC'port of this allegation. From their testimony, it appearsthat Corrigan, Kephart, Nancy Smeal. and Shirley Clarkworked in the same general work area.27Kolbe, a fewdays after circulation of the forementioned document.approached Clark who was responsible for maintaining alogbook of the items she worked on and asked her whather log was. Clark explained that she was required tomake entries on every item worked on in that book.Kolbe stated "do you know this is privileged informa-tion?" Clark responded that she had been instructed tomaintain the log. At this point, Kolbe. according to thetestimony of Corrigan, turned, while pointing to NancySmeal and Kephart, stating "you two know what Imean, you're going to be prosecuted ...I have alreadytalked to my attorneys about that." Smeal looked up.stating "I'm sorry I didn't know." Kolbe then left.Kephart and Corrigan insisted that Kolbe threatenedprosecution. Kolbe admits to the incident, but denied thetestimony offered by the employees in this connection.According to his version, he approached Smeal at herworking area and told her that the customers she hadidentified was confidential information. He claims that hetold her that she should not have taken information fromthe plant, and that he would "refer the matter to our at-torney." Smeal when later called by the Respondent,confirmed that Kolbe had said that he would take thematter to legal counsel.I was inclined to believe Kolbe. Nonetheless. the Gen-eral Counsel contends that even under his version, a vio-lation of Section 8(a)(l) inured. I agree. Any distinctionbetween a direct threat of prosecution and an expressionthat union literature and those responsible for it wouldbe challenged by referral of the matter to counsel wouldleave standing the restraining effects of both. In eithercase, the implication plainly communicated is that dataused in campaign literature might well render employeesvulnerable to legal proceedings.By way of defense, Respondent makes no seriousclaim that the identity of the four customers constitutedconfidential information.:2"And from the leaflet's disclo-sure of four of the more prominent domestic producersof electrical products, no inherent aura of a breach ofconfidence emerges. Communication is fundamental toemployee exercise of their Section 7 rights, and any re-straint on their use of facts to put forth their argumentsif not in violation of fundamental responsibilities to theiremployer is protected. Statements to the effect that legalproceedings would be explored as a possible reprisalagainst employees who seek to advance legitimate argu-mentation to their fellow coworkers, violates Section8(a)(1)" as a tactic calculated to restrain employees in theexercise of rights guaranteed by the Act.2"(8) Promulgating a rule restricting employees fromleaving company property during coffeebreaksEmployees at the Osceola Mills plant are accordedtwo 15-minute breaks and a half hour lunch period daily.' Shirley Clark is responsible for maintaining a logbooik hich indi-catcs the number of the parlicular irms produced on the line. the ramie'of the customer. the quartt) of her ouitput. and the quantits .sldz2 See Engyland Steel (tnpaun 238 NlRti 1204 (1g)7S)'2 See ( Jde ll'/ ('o. 12'7 NI R 103, IIH 19))There is no dispute that employees are free to leavecomnpany property during their lunchbreak providedthey punch out. The General Counsel's claim here is thatRespondent imposed during the organization campaign, anew restriction precluding employees from leaving com-pany property during their 15-minute coffeebreaks. It isargued that this constituted a change in work rules. moti-vated by and having the effect of impeding employees inthe exercise of their rights protected by Section 7 of theAct.The only primary evidence of promulgation of said re-striction was offered by employees Elouis McCulloughand Nancy Smeal. McCullough, a first-shift employee.testified that in September Ken Bean approached em-ployees while apparently on break, stating that employ-ees "were not to take a walk through the graveyard any-more.""' According to McCullough, when an employeeasked Bean the reason, he responded "if they would fallor have an accident, the insurance wouldn't cover[them] ..and ...if... [employees]... wanted towalk to do it in the parking lot or on the property."Smeal, a second-shift employee. testified that SupervisorKostyak told employees that they were not "allowed towalk over and around the cemetery anymore ... weweren't allow,.ed beyond the hedge and we had to punchin ad out at supper time if we went anyw here.":''In contending that these instructions were unlawful,the General Counsel points to the fact that both pro-nouncements were timed most suspiciously. Thus, it ap-pears that on September 12, Union Representatives Sheaand Rothweiler, after meeting with second shift employ-ees, drove to the plant. While there, they were engagedin a conversation with employees who were on their 15-minute break, on the road which ran alongside thehedges bordering company property. It was either thatday or the next when Kostyak and Bean made the state-ments imputed to them by McCullough and Smeal.:'The existence of an initial organization campaign doesnot restrict the employer from the regular routine exer-cise of the supervisory function. As has been stated bythe Board, "Where a relationship between employeesand an employer is not governed by a labor agreement.the employer has a perfect right to unilaterally promul-gate such working rules and regulations as is deemednecessary for an efficient and economically sound busi-ness operation."3aThe restriction involved here was notin terms specifically aimed at union activity, and the facti" A cemteter, is adjacent Itl one side f he plantI) t t as ilN Impressilil that Snltl' testim e oll) cll n rllling tIh rentatkhb Kostiyak at least, in part, Included her lridersl. ldilng and elah oralilonon KostAks actuil words hile I hbeJieted her tesmoiln, hit ct1plt ?-ecs tere told that the,: ere int to walk in the cemtelcr, I rejc theimplication that h specifically limited their mo emeiti to area* wi thinthe hedge which divides a roadwas and the fronl of plan propert:l tlhe link bet eUll the restrlcOlliln aInd uioll alil s. as enhancedpotentially h testinlonS of Donnila (Corrigan. h.ho related that hen shequestitlled K 1 sak as to h ermplo,ees ere nolt pCrlllitted it lca\ecollplln propert during break,. he responded "You call bhiame he dasshift ftr Ihati IJ i not hbeholi v Coitrigan tier pre-lrial affida:it makesno) ientill of i u,,c i ,l l teratdtio illd though her testinon t as ot it(specifica ll ontradicted h K stSak I asJ lot inmpressed hby her denlea-Inir, a;ld cilll ideredl un ll e tieh hr t stinlt o, t) the exlciet unlcrrhborat-'d hb other redible slilrces" : Po ar r t j, h d' .Pl. 220) N R I e, li sT 1 1714133 I) tF'ISIt)NS ()1:F NAI I()NAI. I.AB()R Rl A I I()NS O()AR[)that employees arc confined to plant premises duringbreaks of 15-minute duration would impose no inherentimpedimenlt to the exercise of Section 7 rights. Theburden was on the General Counsel to establish by spe-cific evidence, that this restriction was aimed at curtail-ing activity protected by the Act. This was not accom-plished on the instant record. Certain objective factors.which are beyond dispute herein, preclude the inferencethat the statements by 13Bean and Kostyak, although madeafter the appearance of the untion representative, hela anyconnection with the latter. Thus, employees who partici-pated in the conversation with Shea and Rothweilerdenied that any supervisor approached them concerningany such rule. urthermnore, the restriction itself: consid-ering physical layout of the plant, would not impede em-ployees from conducting such conversations with unionrepresentatives in the future. No perceptible basis hasbeen demonstrated on this record for concludinig thatemployees would be impeded in exercising their Section7 rights by confinement to company property durinigthese 1 5-minute break periods, and I am not convincedthat any connection existed between the appearance ofthe union representatives,,4and the expression of this re-striction. Accordingly, I shall dismiss the 8X(a)(1) allega-tion based thereon.(9) Campaign propagandaThe complaint alleges that Respondent violated Sec-tion 8X(a)( ) through campaign propaganda which blamedthe Union for withholding of benefits and which, in itstotality, conveyed that selection of the Union would befutile, and would lead to strikes and the loss of jobs.Thus, in the course of the campaign, antiunion argu-mentation was communlicated to employees throughposted literature, mailings, and distributions. In addition,on November 7, 8, and 15, Respondent's president,Gerald McCrca, addressed employees during captivespeeches. In the latter respect, McCrea delivered twospeeches to each of the three shifts at the two plants con-stituting the bargaining unit. The first speeches ere de-livered on November 7 and 8, and the second series tookplace on November 15, 1978.Respondent's written campaign propaganda is evi-dence by some 30 documents which were made a part ofthis record by the General Counsel. Unlike the forego-ing, questions of fact exist with respect to the precisestatements made by McCrea during the captive speeches.McCrea did not speak from a prepared text, but asaided by index cards, which he prepared using the previ-ously distributed cempaign literature as his source. iedid not read the speeches "uword for word" from thecards."[A]n employer's free speech right to communicate hisviews to his employees is firmly established ad cannot:4 IBean trstifited Ih e ( omlpany, for ai least 4-1/2 stairs, hlili a ruleprecludling employres from }lxziintig ompany property drig llirhlrlchhreaks tie lestiied that he hadt discussed that rle wilh mpilrtl,\ "qilta A lineilc' ()ther Ihail that, triere is 1ino eidence that siictt a.lr p i1 hadbeen expressed firlfially in wrllllig Severall Iemploe C sill.trC's fir the(ieneral ('unse Iteslified hllal the. were ilnai .are, priolr to tlhe Scptcrl-rIincidenl. f a y stlcth res, fitliei n 'I is esijniri' I it net sar}I t it) l llflicl. .irid I as iLl.hrtet h, blle live h l. .illtoligth I d(i iort kirk his lcSllfnolliy, i ce,,ss r t h rItlhe infringed by a union or the Bohard. Thus, Section 8(c)merely implements the First Amendment by requiringthat the expression of any views, argument, or opinionshall not be 'evidence of an unfair labor practice,' solong as such expression contains no threat of reprisal orforce or promise of benefit in violation of SectionX(a)(1)"'5 Although, as indicated, the focal point for ancxamniliation of canipaign utterances are the words actu-ally conveyed, this does nott mean that the analysisshould not reach the natural or intended implications ofthe words used.:"fAs was stated in Gic.scl, upra, 6171:any balancing of those rights must take intoaccount the economic dependence of the employeeson their employers, and the necessary tendency ofthe former, because of that relationship, to pick upintended implications of the latter that might bemore readily dismissed by a more disinterested ear.If there is any implication that an employer mayor may not take action solelyc on his own initiativefir reasons unrelated to ecolomic necessities andknown only to him, the statement is no longer areasoiable prediction based on available facts but athreat of' retaliation based on misrepresentation andcoercion, and as such without the protection of theFirst Amendment .. .As stated elsewhere, anemployer is free only to tell "what he reasonahlybelieves would he the likely economic consequencesof unioni/ationl that are outside his conitrol."'I'he challenge to the overall campaign, as I understandthe position of the General Counsel and the ChargingP'arty, focuses upon expressions pertaining to the futilityof collective bargaining which together with the stressplaced on the possibility of a strike, combine to reflect acoercive theme, ideCtifyil ig unionization ith loss ofjobs. Somewhat independent is the assertion that McCreain his spechles violated Section 8X(a)(l) by imputing aw ithholding of ne, benefits to the Ulnion()n the instani record, the G(eneral Counsel and Charg-ing Piarty are constrained to rely on McCrea's own ver-sion of what he said, supplemented by what appears onthe note cards he utilized during his speeches. Althougha number of employee witnesses were called to testify asto their recollection of McCrea's remarks, not one from;' /. R B (; tGut Packing (oi. lir., lt5 t S 575, 617 11t67)I hLe iclhling of th Spreilne ('otir des ilOt iltCat that rights guar-aitltedlt tl i'ilplorir s il W;ig- alitlaiu on nrlilpigrl at t h tsstelnid h>Ihe liicllcer' inagiiatrlllrli r iterpretalioln T1.c iords acluall. usr d iartt f irCal lillt frr ,IAltitilig tilr tetrsiiOll al xits betsten Scc N(L)11id thIl r p1ript lrl plri'olllt o Ithe A it i, ir Sithll that fratilr itkthiat thl ilioad cexrcise, its dut, l detcrilrnlllc shelihr Ihe speaker',\t-is ilrnpl ir I ltl he d interpreted is oll\cing a Ilireat ioitACecr.sill ItC pl ,iibilil, 5 i AlI( he I a di it ttl *re lclftI, it arcc, rded ti) t -nl)lioic Istiitll lI(III i 1I tl t elit IllL'llRcitllll l)t :orgtlrell rlil rril I[ii 'ld. tichdilelrciC e o)Uill Ce1r i1rr-r LI pvrarlriiLgi of tIri illtlerpretatl e procerss,hs-ich I oit il inarrl, the stop p e of Sc Xi(l and tltrebs rusliat' Corl-grcsx i 4ma ini'ill lI, b a fiIIegird 1 t ,' ,pc ,' ] a s ITlilf'teld * a I o v. 1 O"-Irli, 'i r I "'i' I Lipil li ig I. trdl illIlllJFITa[II (Il '11 t I JIesti l 11 g mi pllit' s IT l ttll lt t rllltl 1434 CENIRE I:N(lNEERINGi, INC'among this group impressed me as capable of affordingreliable testimony as to the words actually spoken. Noneseemed possessed of a capacity for clear recollection andthe ability to afford objective testimnony, free of impres-sion and stripped of personal viewpoint and argumenta-tion. I discredit them all as unable to afford sufficientl1yprecise testimony in this respect. It is noted, however,that employee testimony and that which is admitted b)the Respondent is in many instances lacking in substan-tive difference.Loss of JobsThe literature distributed to employees by Respondentand McCrea in his captive speeches drew significantlyon job adversities which have beset employees as a resultof the IUE's history of bargaining with other employers.The point was dramatized by several references to theexperience of employees at Erie Technological, a com-petitor of the Respondent with locations at Erie andState College, Pennsylvania.Thus, prior to the filing of the petition, on September15, Respondent distributed a notice to employees inwhich it described the IUE as has ing "terrible recordsfor representing employees." The employees were toldon that occasion that it was the opinion of the Companythat involvement with the UE "would be a terrible mis-take." The document went on to state:At Erie Technological Products in Erie, Pennsylva-nia, the IUE represented over 1200 employees.During the years of IUE representation, the compa-ny started opening plants in other areas includinglocations outside the country. The employees inthese areas were not represented by the IUE. Asthe company opened these plants the number of em-ployees in Erie kept getting smaller and smalleruntil the beginning of this year when only a fewhundred were left. No one knows for sure why thecompany took the action it did. This year, the IUEcalled a strike at the company. The price of thestrike was high for the workers. When it was overonly 30 to 45 union members returned to work, therest had been permanently laid off. A total of over1100 workers have lost jobs at Erie. Does thissound like a record to be proud of? 'Whal did theIUE do for these members?* * * Membership in the International IUE Union hasgone down over the past year because of the largenumber of electrical companies that have beenforced to close. One reason for closing could havebeen that the)' could not compete price wise withthe foreign competition, because they were bur-dened with union contracts and lost their flexibility.We believe the IUE is only interested in you be-cause of the money you represent to them. Moneyin terms dues, fees, and assessments that IUE meni-bers are forced to pay. The IUE is just like anyother business once one operation fails (like the onein Erie) they look for a place to open another one(State College) so that they can continue to selltheir products (unionism) and charge members a feefor it. \Would you invest your money in a businessthat had a record like this? We believe Centre Engi-neer employees are too smart to invest their monecin a union that has a record of failures like the IUE.We at Centre hav.e a record to be proud of. In theshort time we have been in business we have growninto a major factor in the electronics industry. Ourgrowth is attributable to our reputation for theproducts we make and our ability to compete withour competitors. Our customers also know thatwhen they place an order with us they don't has cto worry about union called strikes interfering withdelivery dates. But each year it gets more and moredifficult as more companies are opening plants inforeign countries and foreign corporations are conm-peting for our market. Our future growth is depend-ent upon 1(X) percent effort by all of us.As we htse said before as we continue to gross Cwill continue to improxe wages and benefits. Unionor no union, we intend to remain here in CentralP'cnnsSliania. We take pride that our product ismade totally in this country.:' Frlc lchnologal ii.. A c. l plo)ct, (sic] cr 7(X pop' IrrNogaCs, Mlcmt,- tlt aIrc rlwl rprstIlIcd h a Uol(l :7"The (ieneral Counsel and the Charging Party urgethat this theme, equating unionization with strikes andthe loss of jobs, as extended on October 2, 1978, by anotice distributed to employees which listed things that aunion could do and hat it could not do. In specifying'rlhat a union could not do. this document states as fiol-low s:TIhey cannot furnish you with work or pay you asalary. (Just look hait happened to Erie Tech em-ployees in Erie, Pa)On November 9. Respondent again reported to em-ployees concerning the outcome of an IUE strike.Under duress arid after a 4-week strike, Erie Tech ofErie, Pennsylvania, settled their latest union contract bygranting a wage increase to IUE employees. Apparently.hosvever, the Union was more concerned about moneythan their members' jobs because:The contract was settled in April of this year. SinceApril, three of every four IUE employees have losttheir jobs because the work they were doing nolonger exists in Erie, Pennsylvania.It's worse than that, because its not over with. It isestimated that the IUE will represent less than 40employees at Erie Tech in Erie by next March.This wsill mean 9 of every 10 IUE emnployees willhave lost their jobs.* * * * *I:: bSc (i t xh 4(c)4)5 DECISIONS OF NATINAL LABOR REILATIONS B()ARI)Could any of this really happen'? Is it possible for acompany like Erie Tech to lay off all these work-ers'? Unfortunately the answer to both of these ques-tions is yes. We are not saying that any of thiswould happen here. But it is important that you un-derstand the facts before you vote.Respondent again alluded generally to the experienceat Erie Tech, describing the Union's role there as one of"domination" in a letter distributed on November 14. Inmaterial part, it stated as follows:Now we look back again. We currently employabout 500 persons. Some are primary bread winnersfor their family, some are secondary partners inhelping to set the table, and some are temporarilyemployed for one or more of many good reasons.All in all we are probably responsible for over 1000)persons in some manner or degree. We have accept-ed that reponsibility, and it serves as a constant re-minder in every decision regarding Centre Engi-neering.It has been said many times that we oppose thisUnion. Much of what we have said has been grosslydistorted. We oppose this Union because we do notthink this Union's interest is in the best interest ofour employees, and we (each of us) have workedfor a company (Erie Tech) which was dominatedby this Union and have seen firsthand the negativeresults of this Union's domination.asFinally, on November 16, Respondent in a handbill, iter-ated its reasons for opposing the Union in the followingterms:We know the history of this Union and feel it is ourresponsibility to give you all the facts. We do notthink this Union is necessary or beneficial to eitheryou or your management. Sometimes, union de-mands, if fulfilled, result in a company being non-competitive. In many IUE plants, this resulted incost-cutting and your jobs. Often, companies say"no" to unreasonable demands. Where this is hap-pening, a large number of IUE plants have gone onstrike, hurting both the employees and the compa-ny. We would not like to see our operations disrupt-ed. You can avoid this possibility by voting "No."In addition to the campaign literature, McCrea in thecourse of the captive-audience speeches, admittedly toldthe employees that Respondent was the sole ceramiccompacitator manufacturing company still located entire-ly in the United States. He observed that Erie Tech hadseveral hundred jobs in Mexico displacing those held byemployees in Erie and State College.39He also alludedto two other domestic manufacturers of electric compo-nents which had established plants abroad. He expressedhis intention that Centre continue to function entirely inthe United States, that that was the way it should be,and that he would do his best to see that it stayed thatway. McCrea read from a newspaper article concerning: See GC Exh 4(y):1 McCrea had been employed hy Erie Tech for a period of yearsemployment circumstances at Erie Tech, depicting a de-cline in the Erie Tech work force of from 1,200 to 40.During the second speech, he advised the employees thatErie Tech was selling, through an auction, certain of itsmachinery. He pointed out that Respondent had itselfpurchased some of that machinery which would be ar-riving shortly. Before closing this second speech, he re-minded the employees that no matter what the outcomeof the election, the plant would remain open, that lifewould go on, win, lose, or draw, and that he would livewith the results.Under Board precedent, the issue raised by the forego-ing is not free from doubt. On balance, however, it is myconclusion that the contentions of the General Counseland Charging Party, if sustained on this record, wouldinvite absolute censorship of what appears to be honestlyconveyed and relevant fact. Thus, so long as employersare privileged under law to propagandize against unionrepresentation, assaults upon a particular labor organiza-tion's record for employee representation will naturallystand at the vanguard. True, such propaganda involves acalculated play on employee fears, but with economicsconstituting the central core of the debate, it is difficultto imagine a line of antiunion argumentation which couldnot be so characterized. Realities demonstrate that to en-lighten and frighten is the central objective and to re-press, through unfair labor practice findings, comment sodesigned is to condone outright rejection of Section 8(c)without regard for fundamental statutory and constitu-tional principles. "Thus, an employer is free to communi-cate to his employees any of his general views about un-ionism or his specific views about a particular union, solong as the communications do not contain a threat ofreprisal or force or promise of benefit."40Absent thelatter, it is of no moment that references to a union's fail-ures in the past might be persuasive and difficult tocombat; for, "an employer's free speech right to commu-nicate his views to his employees is firmly establishedand cannot be infringed by a union or the Board."4Consistent with the foregoing, the Board has acknowl-edged "the employer's right to discuss freely and franklyits views concerning unions, strikes, collective bargain-ing, plant closure, and any other topics it considers im-portant," But at the same time, this right must be bal-anced as against that of employees "to associate freelyand express their desires in an atmosphere free from fearand futility"42However, the balance must be struck interms of whether the entirety of the campaign materialconveyed to the employees either directly, by injectionof ambiguity, or by implication that Respondent held aninclination or propensity to bring about the very adverseconsequences referred to. Such was the nature of thecampaign dogma in W. A. Krueger, Shaw Industries, Divi-sion of Crystal Springs Shirt Corp.;43 Hanover House In-' 395 L US 575, 61941 Id. at 61712 See 4. hrueger Co., 224 NLRB 1066, 1069 1976).in 2IX NLRB 1196 (1975) here the presidenlt of a multiplant shirtIllaluacturinlg enterprise using unqualified terminology. told emploqyeesIhat unorganized shirt manufacturers always nloved It a nIerlocation ortransferred sork Il a nonunilon plant hen rganized, and concluded by(onrinued436 CENTRI EN(IN'tRIN(; , INC(dustries;44and Mohawk Bedding C(o.4' However, in theinstant case, the references to the adverse impact orunion representation elsewhere was unaccompanied bylanguage suggesting or implying that such job disloca-tions would occur at Respondent's plants. The dogmawhile not disclosing a propensity to effect such reprisalsand without casting the argument in terms of the inevita-ble, carried assurances that no such result was intendedat Osceola Springs or State College.Being of the view that McCrea neither in his speechesnor his campaign literature conveyed an implied threatthat Respondent would close dosen or reduce work at itslocations because of union representation, I Find that thisphase of the Employer's propaganda constituted legiti-mate argumentation protected by Section 8(c) and nei-ther violated Section 8(a)(1) nor furnished grounds forsetting aside the election.The References to Collective Bargaining andStrikesWith respect to this phase of the debate, I find thatRespondent's campaign material exceeded permissiblebounds. In this instance. Respondent, after stressing direeconomic consequences of strike action in terms of jobdislocation through replacement, nonstriker liability forunion fines, and loss of earnings, reduced those conse-quences to the inevitable by declaring an intention to sitat the bargaining table under circumstances likely toforce stalemate. Thus, it was observed by Respondentthat there was no guarantee that negotiations would leadto "any increase at all," and that "no union can force usto pay more than we want to."46fi Several times the em-ployees were informed that "in negotiations ...every-thing is negotiable and you could get more, you couldstay the same, or you could get less."These were not the abstract words of the disinterested,but those of one who forcefully opposed unionizationthrough this and the prior campaign, and who openly an-nounced his commitment to bargain "hard" should em-ployees designate the Union. McCrea's reference to thepossibility of negotiations culminating in a reduction incurrent levels of benefits would naturally be contrastedwith his earlier utterance that "our company will contin-ue to do the very best it can for all employees"47Thisshift in posture was conveyed as union inspired andwould, according to Respondent's own argument, be im-plemented through its adopting a resistive stance duringany ensuing negotiations.In sum, Respondent's expressed disposition to bargainhard, to hold the line on benefits, and to engage in aslating, "When this election is oer. our non-union competitors are stillgoing to be making shirts somewhere and so am I We catme here notto close a plant-but to open one "4 233 NLRH 164 (1977) There the respondent's president told em-ployees that the parent firm had closed a facility because of union demands, while going on to nform them that the company had a shortlease and was free to move once it epired45 216 NLRB 126. 128 (1975) There the employer listed five compa-nies that had closed or moved after being unionied. and then stilted"there is cotnsiderahle reason to onder whether or notl uinloll/altlln fliMohawk Bedding would hurt our ability to urvive"n' See G C xh. 4(aa)4* See Gi C txh i(a)course of negotiation that would inevitably lead to astrike, and all its adverse consequences, exceeded theprotective ambit of Section 8(c), as amounting to no lessthan a definition of economriic hardship to be vlsied onemployees in consequence of Respondenit's owfn discre-lionary action. I find that Respondent thereby violatedSectionl X(a)( ) of the Act.Attributing the Withholding of the Benefits Duringthe Canlpaign to the UnionThe challentge made in this respect rested itt cssentialrespects on emlployee lestimony that has been dscredit-ed. Thus. relying on McCrea's credited lestimony, I findthat, ith respect to new benefits, he sltated that theCompany's hands were tied only in the coniext of re-spndirig to a document signed b Bets Wel'cler, aprounion employee. That document had been presenltedto the Company in quest of written guarantees that itwould provide a suitable pension plan, better ages.fully paid insurance, paid birthdays, and all equitahle dis-tribution of profit sharing,"4McCrea clainms that. in thesecond speech, he read each of the guarantees to the em-ployees and stated "that the Union knows that it swouldbe illegal for me to sign these guarantees. it would beagainst the law and they had my hands tied." He thenreferred the employees to the guarantees prepared onbehalf of the Company, which had been distributed toemployees during the first set of captive sessions. He in-dicated that the Union could have signed those guaran-tees, but that the Union "knew that ... there is no waythat I could sign these guarantees and they had myhands tied and they knew it."4In my opinion. this con-stituted a sober, temperate response to overt employeedemands for benefits, which, if honored, would clearlyviolate the law. In the circumstances, McCrea was privi-leged to defend on the basis of what the law requires. Ashe went no further. and as I find that this was the solereference made by him to this subject matter. I shall dis-miss the allegation of Section 8(a)(1) based thereon.IV. CASk. 6-RC-8307Remaining for consideration are the Charging Party-Petitioner's assertions that the Employer engaged in mis-conduct during the critical preelection period. Of these,Objections 1, 3, 4, 5, 6, and 7 are coextensive with unfairlabor practice allegations set forth in the complaint andheretofore discussed. Having dismissed independent8(a)(1) allegations covering the same subject matter asObjection I, it shall be overruled. Having, found suchviolations with respect to all or part of the subjectmatter of Objection 3 (interrogation), 4 (coercive cam-paign propaganda), 5 (threatened lorss of jobs), 6 (threat-ened discrimination), and 7 (promise of benefit), thoseobjections shall be sustained. Still open for considerationare Petitioner's Objection 2 pertaining to surveillance ofunion activity and 9 pertaining to the Employer's allegedsubmission of an incomplete, inaccurate, and conlfusedExcelsior list."4 See Resp xh #4s, Sec (i lix 4bbh437 I)( ISI()NS ()OF NAII()NAl I.AIO()R Rl All(ONS B()ARI)(:oicer iig ()Objctlion 2, the facts show thalt otl No-veniber 14, a unii)n rneetiiig ;was conducted for celploy-ces on the ()seeola Mills dtima shift at the "''Harhbor I."An ernployee i attendance in that meeting. obsereledMcCrea at the registry desk i the hotel lobbh while themeeting was in progress. McCrea had made a rescrvalionfor thatl mictig, and was at the desk comrpleting his reg-istrationi l ionll Repries ellativ Rothweilcr. s,ho hadbeen ifiormled of McCrea's presence, confronted McC'rawlhil t ctmployees looked on. Rotlhw ilct informedMcCrea that he had no ight to be present and that theUnion would file objections concerning the incident.McCr-ea w\ithdlc front the remlises, stating as lie tlidthat "he knew nothing about the meetinig, that it was apublic place." lie departed allnd was not again seen oilthe premises.O()n the following day, in speaking to the emplolecs atthle captive-audience meetings, he reported the incridentat the Harbor hml the previous evening, explaining thereason for his presence. while denying that hte ,a;s lawarethat a union meeting was scheduled for that localtion atthat time.:McCrea crediblv testified that on November7, he had stayed at the Harbor Inn for the same purposethat he was present on November 14, and that it was hisintention on both occasions to convenience himself byspending the night near the ()scecola Mills plait so thathe could that evenilng at approximately 11 p.m. addressthe combined group of second- and third-shift employeesat that plant, then early the next morning address thefirst shift at Osceola Mills, before returning to give aseries of speeches at State College on November 15. 'tBased on the foregoing, I find that McCrea was pres-ent in the Harbor Inn, a public place, for a legitimatereason totally unrelated to any union activity then inprogress, and that his presence under those circum-stances was not misconduct interfering with the resultsof the election, nor an unfair labor practice.52 ()bjection2 shall he overruled.:'" I i'Ltil %Ic( ris tcst iil il ti at h InoI klowlcd tt, It thti Ulniolllmeetinlg schedulcd that er Ciiig t ti itlarbhli t. Asinaltc putIbhallirnhy the Unrliill oi is meeting w\ias ili a cnfused state. Nc'papllcl ptuca-lions listed it as ctiheduletd for NoileTlher 15. Shortly before t(ie rltcillngtnllionl Representatiive RHithweiler sent a letter to enployees which sclhedIlled the neting r I lueslday. Nveeiriher 14 As expresstd in the Illilon 'briefl the cOllillslll crleated by til citradiictory norticcs. land y "'AordOf III)tIII"' ernptIyc's s cre ilfirnteld thiat it woulld he held i 1 No, lllber14', Conltrary to tie Union. I see mrtihing suspect in McCrca's cxplanaitiil for Ilis desire to spend til lnight in the Harbor tun in Pl'illipsburg.l'cl)llsylsilnia. lather than to return to State C'ollege after giving thetl'eechlcs IIhail cening iand thenr dri.img back to address the first shift Ihenext morlning Stale College and ()Osceola Mills are Iappirlximattly 15miles apart, involrviig ;a 45-htl minute drie'2 perhaps by osersight, tile complainl Ili this poceedlng Included rno8(a)(l) allegationi based ion this Illcident:' See Univierial Pkagin (rp.. 149 NLRB 262, 203 (1964) Nr do Ifind that McCrea, effort 1( explain his presence t the employees duringthese captive splethes in NvLrllhbr IS to have created the impresion,t surv llance li ;I manner ioffensive to the Act I will be recatled thatUiion1 rcprcseitaisc Rlhivciler charged McCrea; wtlh illegal cllductalld Ihreatened to file }hjecttilrls basced thercion McCrea's effoirt to iieleIralizt a;ls sich i ling, ailnd it cxilllil that his prcseICe i1 that ccasiii;ld iil clTlientin haS 'lsic[ Witl the Tinectillg thell i priegrrs,,. lardllsanlmotlnit% i, coid11 l irterfe'rling i ith tilt ' etCi.tiic or ittierxisc ilhin tIcmierridiilatiiln of tis ActWithi respect to Objection 9, it is noted that under es-tahlished oard policy, employcrs are directed to furnish"al election eligibility list, contaiining the names and ad-dresses of all the eligible voters"' wilhin 7 days after issu-altcc of a direction of election.54Here, the listing submit-ted by the Fmployer pursuant to that rule was notshowli to have bee t1 ultimcly filed or to contain signifi-cant omissions of eligible employees Instead, the Unionchallenges the list as in noncompliance because thenamces submittcd were inot alphabetized o a last nanlebasis or segregated by place of employment. In addition.the Utllion observes thalt the list made zip codes availableonly in the case of 25 of the 424 employees on the list·hile some 23 emiployees ere listed with neither streetaddress, post office box nutlllber, or RFD nnumber.Rather than ail alphabetized list on a last-name basis.that submitted bh the Respontdent was arranged on afirst-tiame basis in nonalphabetized form, but in clusteredalphabetical sequence with all the A's randomly togeth-Cer the 's followiing suit, and so n. l- This was thesecond :rxcelvior list submitted by the Respondent. Thediscrepancies contained therein were not evidenced inthat furnished iii coInlTectiotl with the earlier electionwhich was alphabetized on a last name-basis and con-tained zip codes for almost all listed. 5 In addition, theEmployer, after submission of the list in question here.prepared the official voter eligibility list to be used at theelection. hat list was segregated on a plant basis andwas properly alphabetized on a last-name basis."Otn November 16, 1978, at a preelection meeting,union representatives sought to compare and cross-checkthe nanes appearing on the Excelsior list with aid of theofficial eligibility list. The union representatives request-ed a copy of the latter in order that they might utilize itunder more convenient circumstances, and so as not tointerfere with other tasks they had to complete prior tothe election to be held the next day. The Company's rep-resentatives refused, requiring the three representativesto spend some 5 hours to complete the verification.The Union contends that the list in the form submit-ted, failed to comply with E.xcelsior, because it was con-structed in bad faith or, at the very least, with willfuland gross negligence. I find merit in this contention.The rule requiring employers to furnish names and ad-dresses of eligible employees during the preelectionperiod sought to "maximize the likelihood that all voterswill be exposed to all argumenlts for, as well as against,union representation."'' 5 8A further conisideration underlying the rule was enun-ciated, as follows::4 I:r( /lor Undirlur Inc.. uprus I : he list submitd il this form i ould. as Uiniitnll A IIiess's testified.prestcil time-cionsuming problemns in connectiol with verification of eligi-ble Cnplrl ecs. icrieting deallines fr comnliuncating ",ith emplioyeesthrough the Iliall iitd, indeed, simple locatlon of crnployecs who did litgo )x their firs lnames, but by nickilames:"S C ' t F I 6:' Se C ' t hP I h 9(a) ailnd (hl It is nelcd Ihal Ihese lists alsio omitted1 com1es 11-1 a US hit tiial st'gcill { t' etligIblc svoters:' lS? N R .ai 1241438 C(INFRIK tiN(iNI FERIN(i, IN('['I']here is yet another basis on which we rest ourdecision ..prompt disclosure of employee namesas well as addresses will, ec are convinced, elinli-nate thle nlecssity for challenges based soley onlack of knowledge as to the voters' identity.Later, guidelines for assessing compliance with the Ex-celvior doctrine were spelled out in Ponce leFevision (Cor-poration, 192 NLRB i 15, 116 (1971), wherein it \Vwasstated:Although it is not Board policy to apply the Excel-sior rule mechanistically neither is it our polic tovest the employer with unlimited discretion with re-spect to the content of the eligibility list. The rule'svalue as a means of insuring a fair and free electionlies in its simplicity and ease of administration. Forthis reason, we need look only to whether or notunder the circumstances of a particular case, theemployer has substantially complied with its Excel-sior obligations. As we recently noted, the rule im-poses a simple duty on employers which can be sat-isfied by the application of a reasonable amount ofdiligence.Discrepancies not too far removed from those in-volved here, in Rite-Care Poultry Company, 185 NLRH41 (1970), were considered grounds for setting aside anelection, with the Board stating:The employer did not substantially comply with therequirements of Excelsior because the list of namesand addresses which it supplied did not include in-formation available from its files as to street ad-dresses and/or post office box numbers.In like fashion, the Employer, prior to the Excelsiorsubmission in this case, possessed the raw data and thecapacity for submission of a list in proper form, withnames alphabetized by surname and segregated by de-partment number. The list submitted in connection withthe 1977 election was prepared in this fashion, and in-cluded zip codes. The official eligibility list preparedprior to the election of November 17, was i similarform. The sole explanation for the manner in which theExcelsior list was structured was offered through testimo-ny of William Marks, Respondent's data processing mall-ager and programer. Marks claimed that Ted Kolbe in-structed him to prepare a list of employees on payrollstatus as of a certain date and did not recall that Kolberequested that it be alphabetical. The list submitted pur-suant thereto, according to Marks, was a computer print-out derived from keypunch cards which listed employeeson a first-name basis." 'He claimed that the computerprocess did not have the capability of providing a list ona last-name basis until November 10, when Marks cre-ated a new program enabling the computer to accom-e Ietiim ill h, Mark, anlt <')(lilpill [ Pre,i.lcr , 1 Crca t IIt i IB.Cwillpan, i11 kl'llplllrilg Its lailljllg,, 1utill/ ti Ie %m1n1t list u r',llll )idl.Ihe ULniiol sirtik Ti a, argiiltii¢ai c d Irtl IilhciHtC hc I I idisr l ii thr1nin this respcmtplish that objectivc'In explainingg the absence of ipcodes, Marks indicated that the keypunch operator hadnot punched ii tile ip codes in the case of certain em-pII!cs, ill, l d hence thiley ,ould ot he fe]d into the corn-piltc r Marks gave no logical, persuasiv.c reason as to,ashi the names were grouped on a first name, A(.basis, while otherwise nonalphahetizcd.the testimony of Marks itself discloses that t the timethe E:xcclior list was prepared. the Company maintainedrolodex files listing employees alp.habetically on a su,r-name basis. No explanation is offered ;is to, \h' Ithe listwas not prepared from that source. Furthermore, nological explanation was offered as to why the compulerhad been programed to store employee narmes i the ex-traordinarily unorthodox, first-name style reflected inthe list submitted to the nion. The question left unain-swered by Respondent is why it failed to comply withErc,[lsior through either reprogramning its cornputersysteml or preparing a list manuallls. Its failure to act inthis fashion resulted in the disseminairti(oti of data whichforesecably would handicap tie Unllion all create coilfu-sion inl utilization of the list in vindicatiotn of the pr-poses set forth in ExcelZsior. Indeed, the FImployer's refus-al to accommodate the U'nion during the preelection coll-ference by providing it a requested copy of the officialelection eligibility list, though under no legal obligationto do so, was reflective of disposition to make it as diffi-cult as possible for the Union and is perfectly consistentwith the possibility that the confused state of the Ercclvi-or list was deliberately conitriced. I find that, at a mini-mum Respondent failed to respond to its obligationunder Elcelsior with the requisite degree of diligenceand, accordingly, its act ion in that regard furiishedground(s for inxalidating the results of the election. Ac-cordingly, Objection 9 is herebh sustained.CON( I SIONS 0(-1 Lxw1. Centre Engineering, Inc., is an employer engaged incommerce or an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.2 International Unionl of Electrical, Radio anid Ma-chiie W'orkers, AFL.-CIO-CIC, is a labor organizlationwithin the meatiing of Section 2(5) of the Act3. Respondent independently ,.Jolated Scctiont (a)(l)of the Act by coercively interrogating employees con-cerning union activity, by threatening a cessation of op-erations in the event of unionization. by promising belie-fits to induce employees to reject the Union, by threaten-rig a redtuction of current benefit levels if the Unionwere designated. by threatening discharge ii reprisal forunion activity. by threatening prosecution in the courtsbecause employees engaged in union activity, by threat-citing that discipline would be imposed on a nmore rigor-ous basis in the event of unionizationl and by campaignliterature through which employees were informed. bhimplication, that Respondent ,kould adopt positions atthe bargaining table forcing a strike, resulting ill direeconomic consequences for the cplo ccs" '\IlilllIl \ILIrk, IIlld 1i ii ,I l [ , I L, 11 t{ loo k h i ti 1J,,, llp .JM O)_~IHl i t'.fltlc'rllll/g Ihe l. ltt(ll. .. [kFilr.Jtlt'i ;ill ajl'i q'lh lt/I. 1i ,'11 .1,cparalr c pilIlt h {,~ )e F i ltl t t[ Ir 'e,> 1S 'S htI A ~,~cck43ov I)E CISI()NS OF NATIONA. LA3()R RKELATIONS HOARI)4. By the conduct described above which is the sub-ject of Objections 3, 4, 5, 6, 7, and 9, Respondent-Ern-ployer engaged in preelection misconduct interferingwith the free choice of employees in the election con-ducted on November 17, 1978. Accordingly, that elec-tion shall be set aside and a rerun election conducted.5. The unfair labor practices found in paragraph 3,above, have an effect upon commerce within the mean-ing of Section 2(6) and (7) of the Act.Ti RM li)irHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that it beordered to cease and desist therefrom and to take certainaffirmative action necessary to effectuate the policies ofthe Act.Upon the foregoing findings of fact, and conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, it is hereby recommend-ed:ORDER6'The Respondent, Centre Engineering, Inc., State Col-lege and Osceola Mills, Pennsylvania, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating employees concerningtheir union activity, threatening a cessation of operationsor discharge in reprisal for union activity, promisingbenefits to influence employees to reject the Union,threatening that benefits would be reduced if the Unionis designated, threatening to prosecute employees be-cause they engaged in union activity, threatening toimpose stricter discipline if a union is designated, and6 In the cent no exceptions are iled as pros ided hb Sec 12 .46 ofthe Rules and Regulalions of the Naltional Labor Relations toaild, thefindings, conclusions, and recommended Order herein shall, as previdedin Sec 1112.48 of the Rules and Regulations, be adopted by the Board andbecome is findings, eonclusions, arid Order, and all objectionsl theretoshall he deemed waived for all purposestelling employees that it would adopt positions at thebargaining table which would lead to a reduction inbenefits and provoke a strike, resulting in a loss of jobsand income.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theright to self-organization, to form, join, or assist theUnion, or any other labor organization, to bargain col-lectively through representatives of their own choosing,and to engage in other concerted activities for the pur-pose of collective bargaining or mutual aid or protection,and to refrain from any or all such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Post at its Osceola Mills and State College, Penn-sylvania, plants copies of the attached notice marked"Appendix."2Copies of said notice, on forms providedby the Regional Director for Region 6, after being dulysigned by Respondent's authorized representative, shallbe posted immediately upon receipt thereof, and be main-tained by Respondent for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that said no-tices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS URL'HIR RECOMMIENI)DI) that the election con-ducted on November 17, 1978, in Case 6-RC-8307 be setaside and that said proceeding be severed and remandedto the Regional Director for Region 6, for the purposeof conducting a rerun election at such time as he deemsthe circumstances permit a free choice on the issue ofrepresentation.f"2 In the eent that this Order is nlfirced by a Judgmen of a Uni ledStates Crt of Appeals, he words in lie ntice reading "Posted by()rder of the National llabor Relations Board" shall read "Posted Pursu-ant to a Judgment of the Unlited States Curl o' Appeals En frcilg an()rder of the National l.abor Relations Board440